Case 2:15-cv-00201-SMJ   ECF No. 421-1   filed 01/28/20   PageID.21798 Page 1 of 107
 000030




                                          EXHIBIT 1

                                                                                       000030
Case 2:15-cv-00201-SMJ    ECF No. 421-1    filed 01/28/20     PageID.21799 Page 2 of 107
 000031


                                                                                       Page 1
   1                          LARS HENDRON
   2                  UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WASHINGTON
   3
   4      CITY OF SPOKANE, a                     )
          municipal corporation,                 )
   5      located in the County                  )
          of Spokane, State of                   )
   6      Washington,                            )
                                                 )
   7                       Plaintiff,            )
                                                 )          CASE NO.
   8      VS.                                    )          15-cv-00201-SMJ
                                                 )
   9      MONSANTO COMPANY,                      )
          SOLUTIA, INC., and                     )
  10      PHARMACIA CORPORATION,                 )
          and DOES 1 through                     )
  11      100,                                   )
                                                 )
  12                       Defendants.           )
  13
  14
  15
  16                     30(B)(6) VIDEOTAPED DEPOSITION
  17                                   OF
  18                              LARS HENDRON
  19                       510 West Riverside Avenue
  20                          Spokane, Washington
  21                              June 7, 2019
  22
  23
  24      Reported by:
          Monna J. Nickeson, CRR, CLR, RPR, CCR #3322
  25      Job No. 162299

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000031
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21800 Page 3 of 107
 000032


                                                                                     Page 21
   1                                 LARS HENDRON
   2              Washington.
   3      BY MR. GOUTMAN:
   4              Q.     And there have been many permits,
   5      and we'll get to them, issued over the years;
   6      is that correct?
   7              A.     Yes.
   8              Q.     Which require you to, for example,
   9      meet certain discharge limitations of certain
  10      constituents, correct?
  11              A.     Yes.
  12              Q.     But it's those permits that drive
  13      your actions, correct?
  14              A.     By and large, yes.
  15              Q.     You would agree with me that with
  16      respect to permits, but also other
  17      administrative orders, statutes and so forth,
  18      that it's important for the city to obey the
  19      law?
  20              A.     It is important for the city to obey
  21      the law.
  22              Q.     You would agree with me that it's
  23      important for the city to meet deadlines set
  24      forth in administrative orders, permits and the
  25      like?

                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000032
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21801 Page 4 of 107
 000033


                                                                                     Page 23
   1                                 LARS HENDRON
   2      a negative impact in every case.
   3            Q.       Well, what would determine whether
   4      it has a negative impact?
   5            A.       Some of the overflows are often
   6      very, very small.
   7            Q.       So it would be quantity?
   8            A.       It would be quantity and
   9      concentration.
  10            Q.       Well, and certainly frequency,
  11      correct?
  12            A.       And frequency, yes.
  13            Q.       Because the law requires you to meet
  14      a "one discharge event per outfall per year,"
  15      correct?
  16            A.       Correct, on a 20-year rolling
  17      average.
  18            Q.       Correct.
  19                     And you have not been in compliance
  20      with that law for decades, correct?
  21            A.       That rule came up in, I believe, the
  22      late '80s, and at that time we had a time frame
  23      within which to complete the program to meet
  24      that requirement.
  25            Q.       Am I correct that, as we sit here

                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000033
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21802 Page 5 of 107
 000034


                                                                                     Page 24
   1                                 LARS HENDRON
   2      today, the city has CSO outfalls that discharge
   3      overflow material into the Spokane River more
   4      than one time per year?
   5            A.       There are a few that still do, as
   6      we're at the very end of our program.
   7            Q.       Okay.       Well, we'll take you through
   8      that data.
   9                     You would agree with me that the
  10      Spokane River has had water quality issues
  11      since the 1800s; is that correct?
  12            A.       I don't recall how far back.                       It's
  13      somewhere around 1900.                Possibly earlier.
  14                     MR. GOUTMAN:             Let's mark this as
  15            Exhibit 2.
  16                     (WHEREUPON, Hendron Deposition
  17            Exhibit 2:         1963 Plant Information was
  18            marked for identification.)
  19            Q.       Placed before you is a document
  20      entitled Welcome to City of Spokane Sewage
  21      Treatment Plant, by Messrs. Reisdorph,
  22      R-e-i-s-d-o-r-p-h, and Wilson; is that correct?
  23            A.       That appears to be correct.
  24            Q.       This is a City of Spokane document,
  25      correct?

                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000034
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21803 Page 6 of 107
 000035


                                                                                     Page 25
   1                                 LARS HENDRON
   2              A.     Yes, it is.
   3              Q.     And according to this document, if
   4      you turn to the Page 1, number 1, third
   5      paragraph, it says -- I'm sorry.
   6                     This document was prepared by
   7      employees of the City of Spokane; is that
   8      correct?
   9              A.     I cannot attest to who prepared
  10      this.
  11              Q.     But it's -- Reisdorph is identified
  12      as superintendent and Wilson as chemist?
  13              A.     Yes.
  14              Q.     Okay.       So it's -- but it's a City of
  15      Spokane document; you've already told me that?
  16              A.     It is.
  17              Q.     Okay.       Third paragraph, it reads:
  18      Already in it fledging years, the City of
  19      Spokane is aware of possible contaminated water
  20      problems -- tell me if I'm reading too fast --
  21      as evidenced by an ordinance passed in August
  22      of 1885, which forbade the dumping of, quote,
  23      excrement, manure and garbage, close quote,
  24      into the Spokane River.                 It was true,
  25      nonetheless, that the City of Spokane continued

                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000035
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21804 Page 7 of 107
 000036


                                                                                     Page 26
   1                                 LARS HENDRON
   2      to lay sewers that emptied into the Spokane
   3      River.
   4                     Isn't that what the City of Spokane
   5      said in this document?
   6            A.       Yes.
   7            Q.       So already in 1885, you would agree
   8      the city had recognized a problem of water
   9      quality and passed an ordinance forbidding the
  10      dumping of, as it says, excrement, manure and
  11      garbage; is that correct?
  12            A.       According to this document, that is
  13      correct.
  14            Q.       Why would the discharge of untreated
  15      sewage present an issue for water quality?
  16            A.       At that time in Spokane's history,
  17      the City of Spokane withdrew water from the
  18      river as a drinking water source, and that was
  19      the primary concern, to the best of my
  20      knowledge.
  21            Q.       That's in the 1800s?
  22            A.       Yes.
  23            Q.       There are other reasons, are there
  24      not, other than the use of the river for
  25      drinking water, that would cause the city

                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000036
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21805 Page 8 of 107
 000037


                                                                                     Page 27
   1                                 LARS HENDRON
   2      concern about the dumping of sewage into the
   3      river, correct?
   4            A.       I cannot attest to the situation at
   5      that time.       Certainly, subsequently, we were
   6      more concerned about other issues.
   7            Q.       Well, discharges of raw sewage can
   8      have an impact on -- well, first of all, the
   9      discharges of fecal coliform, correct?
  10            A.       Yes.
  11            Q.       And what is that?
  12            A.       That is a bacteria that's present in
  13      human waste that can cause disease in people.
  14            Q.       And is that good to have floating
  15      around the river?
  16            A.       It is not, at least not in
  17      concentrations high enough to cause problems.
  18            Q.       Certainly, if you're swimming in the
  19      river, you don't want to run into that, do you?
  20            A.       Not very much of it.
  21            Q.       You don't want to run into any of
  22      it, do you?
  23            A.       Ideally, not.
  24            Q.       It can cause oxygen deficiency, can
  25      it not?

                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000037
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21806 Page 9 of 107
 000038


                                                                                     Page 28
   1                                 LARS HENDRON
   2            A.       The discharge of untreated sewage to
   3      the river can cause oxygen deficiency.
   4            Q.       It can result in the killing of
   5      fish, correct?
   6            A.       Potentially, although I'm not
   7      aware -- I don't recall hearing of fish killed
   8      as a result of our sewage discharges.
   9            Q.       It can cause areas of the river
  10      becoming dead?
  11                     MR. LAND:           Objection.
  12      BY MR. GOUTMAN:
  13            Q.       Sufficiently oxygen deprived so as
  14      not to be able to sustain aquatic life?
  15            A.       Directly as a result of combined
  16      sewage discharges, I'm not sure.                          The overall
  17      effect within Long Lake downstream, because of
  18      its depth, causes oxygen at the lower levels to
  19      be depleted because it's so deep.
  20            Q.       Between the years of 1885 and when
  21      the city passed that ordinance in 1909, can you
  22      identify anything that the city did to bring
  23      the sewer system into compliance with the 1885
  24      ordinance?
  25            A.       I am not aware of any actions on

                              TSG Reporting - Worldwide   877-702-9580

                                                                                          000038
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21807 Page 10 of 107
  000039


                                                                                      Page 30
    1                                 LARS HENDRON
    2           A.        Yes, I'm on Page 2-9.
    3           Q.        Okay.       And it says, under 2.3.1:
    4      The Washington State Department of Health in
    5      1909 and 1929 ordered the city to cease and
    6      prevent any further dumping of sewage into the
    7      river.    In both cases the city took no action
    8      and the state did not pursue the matter.
    9                     That's what the report that you
   10      coordinated said, correct?
   11           A.        Yes.      And may I clarify?                    I thought
   12      your question related to prior to 1909.
   13           Q.        I moved.
   14           A.        I'm sorry.
   15           Q.        I understood -- I asked you
   16      between -- 1885 and 2009 -- excuse me -- 1909,
   17      and you said you weren't aware of anything that
   18      the city did.
   19                     Now I'm asking you between 1909,
   20      when the Washington State Department of Health
   21      ordered the city to cease and prevent further
   22      dumping of sewage in 1929, when they again
   23      ordered the city to stop dumping sewage,
   24      whether the city did anything in response to
   25      those two orders.

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000039
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21808 Page 11 of 107
  000040


                                                                                      Page 31
    1                                 LARS HENDRON
    2           A.        To the best of my knowledge, we did
    3      not respond to that, at least the first one.
    4                     (The Court Reporter requested
    5           clarification.)
    6           A.        Both, according to this document.
    7           Q.        Again, this is a document, if we can
    8      just turn to -- turn to this page, you're
    9      identified as a project manager for this
   10      project, correct?
   11           A.        Yes.
   12           Q.        And this is a City of Spokane
   13      document; is that correct?
   14           A.        It is.
   15           Q.        And according to the City of
   16      Spokane, in this document, you were ordered to
   17      stop dumping sewage in 1909 and in 1929, and
   18      you didn't do anything about it, correct?
   19           A.        Not immediately.                 Not at all in
   20      1909, although it appears that by 1933, the
   21      city was taking action.
   22           Q.        Well, we'll get to that.
   23                     (WHEREUPON, Hendron Deposition
   24           Exhibit 4:          Report on Sewage Disposal dated
   25           July, 1933 was marked for identification.)

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000040
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21809 Page 12 of 107
  000041


                                                                                      Page 33
    1                                 LARS HENDRON
    2           A.        Yes, it is.
    3           Q.        So this is a report of the condition
    4      of the Spokane River after those events.
    5                     There is visual pollution along the
    6      river banks which calls attention to the sewage
    7      pollution situation.               The bacterial analyses
    8      and the probable extent of bacterial pollution
    9      are evidence that the river below Spokane is at
   10      times polluted so as to make it -- make the
   11      water hazardous for bathing and recreation.
   12                     Did I read that correctly?
   13           A.        Yes, you did.
   14           Q.        There -- I'm going to read further.
   15                     It appears likely that sewage solids
   16      accumulate at times along the bottom of the
   17      pools above the Nine Mile and Long Lake dams
   18      forming so-called sludge deposits or sludge
   19      banks, which tend to concentrate the pollution
   20      load as regards to pollution of dissolved
   21      oxygen.
   22                     Isn't that correct?
   23           A.        Yes.
   24           Q.        Is that a good thing or a bad thing,
   25      depletion of dissolved oxygen?

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000041
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21810 Page 13 of 107
  000042


                                                                                      Page 34
    1                                 LARS HENDRON
    2           A.        That is a bad thing.
    3           Q.        Why is that?
    4           A.        It can affect the health of aquatic
    5      life in the river.
    6           Q.        And depositing raw sewage into the
    7      Spokane River can cause depletion of dissolved
    8      oxygen, correct?
    9           A.        Yes.
   10           Q.        And, thereby, affect aquatic life,
   11      correct?
   12           A.        Yes.
   13           Q.        Continuing on to the next paragraph:
   14      These are conditions which the city properly
   15      has no right to continue.
   16                     Is that what it says, first sentence
   17      of the next paragraph?
   18           A.        Yes, it does.
   19           Q.        And then it recommends, the bottom
   20      of the next page:             The most desirable of these
   21      from a viewpoint of cleaning the river
   22      comprises of a system of intercepting sewers to
   23      deliver the sewage to a single sewage treatment
   24      plant located below the buildup portions of
   25      Fort Wright.

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000042
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21811 Page 14 of 107
  000043


                                                                                      Page 35
    1                                 LARS HENDRON
    2                     Is that what it recommends?
    3           A.        Yes, it does.
    4           Q.        So at this time, there was no sewage
    5      treatment plant for the City of Spokane,
    6      correct?
    7           A.        That is correct.
    8           Q.        And this recommendation was made in
    9      1933, correct?
   10           A.        Yes.
   11           Q.        A sewage treatment plant was not
   12      built for the City of Spokane until 1958; is
   13      that correct?
   14           A.        That is correct.
   15           Q.        Some 25 years later?
   16           A.        Approximately, yes.
   17           Q.        Would it be fair to say that the
   18      conditions of the river -- would it be fair to
   19      say that without the construction of the sewage
   20      treatment plant in those intervening 25 years,
   21      the condition of the river did not improve?
   22           A.        I would say the river condition did
   23      not improve during those 25 years.
   24           Q.        Would you say it mostly like -- with
   25      the increasing population and load of sewage

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000043
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21812 Page 15 of 107
  000044


                                                                                          Page 36
    1                                 LARS HENDRON
    2      going through the river, that it most likely
    3      deteriorated?
    4           A.        Yes, it most likely deteriorated.
    5                     MR. GOUTMAN:             Hold on a second.             I
    6           think I might have misread something.                            Can
    7           I have that back?
    8      BY MR. GOUTMAN:
    9           Q.        I omitted the first sentence of the
   10      first paragraph that I want to read to you.                               So
   11      I'd like to go back to that, with your
   12      permission, sir.
   13                     It says, and this is what I omitted:
   14      However, that the river is polluted by sewage
   15      of Spokane must be obvious.
   16                     And then it goes on to talk about
   17      the visual pollution along the river banks,
   18      correct?
   19           A.        That is what it says, yes.
   20           Q.        Am I correct that the city of Coeur
   21      d'Alene put in a waste operation plant in 1939?
   22           A.        I'm not familiar with when their
   23      plant went in, so if I may ask which page?
   24                     MR. GOUTMAN:             Sure.         Let's mark this
   25           as 5.

                               TSG Reporting - Worldwide   877-702-9580

                                                                                            000044
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21813 Page 16 of 107
  000045


                                                                                        Page 38
    1                                 LARS HENDRON
    2           A.        I don't know what that was called
    3      before.
    4           Q.        Okay.       So if you turn to -- and this
    5      is -- it would be Page 81.                      It's a chart -- it
    6      looks like this, a table.
    7           A.        I'm there.
    8           Q.        Okay.       Let me -- hold that page, but
    9      I want you to go back to Page 68.                              I'm sorry
   10      for jumping around.
   11                     The second paragraph, it says:                          The
   12      foregoing three sources are the only
   13      significant contributors to the pollution of
   14      the Spokane River.             Prior to 1939, the city of
   15      Coeur d'Alene in Idaho discharged raw sewage
   16      into the Spokane River, but during 1939, their
   17      sewage treatment plant went into operation, and
   18      this source of pollution has now been
   19      eliminated.
   20                     Is that what it says?
   21           A.        That is what it says.
   22           Q.        So can we agree that in 1939, Coeur
   23      d'Alene constructed a sewage, and put in
   24      operation, a sewage treatment plant?
   25           A.        According to this document, they did

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000045
Case 2:15-cv-00201-SMJ   ECF No. 421-1     filed 01/28/20     PageID.21814 Page 17 of 107
  000046


                                                                                       Page 39
    1                                  LARS HENDRON
    2      that.
    3              Q.     Do you have any information that
    4      would contradict that?
    5              A.     No.
    6              Q.     And am I correct that as of 1952,
    7      the date of this document -- why don't you go
    8      back to that chart that I directed you to.                             If
    9      you look at the symbol definitions on the
   10      bottom there --
   11              A.     Yes.
   12              Q.     -- it says:             N is none; M, minor; P,
   13      primary; S, secondary; is that correct?
   14              A.     Yes.       But no 2.
   15              Q.     Excuse me?
   16              A.     For footnote 2.
   17              Q.     Okay.        Fine.
   18                     So just for the record, could you
   19      describe what primary treatment is and what
   20      secondary treatment is?
   21              A.     Primary treatment is a physical
   22      settling process where the sewage is discharged
   23      into a large vessel that sits quietly, allows
   24      the heavier material to go to the bottom.                            The
   25      greases and lighter material can then float to

                                TSG Reporting - Worldwide   877-702-9580

                                                                                            000046
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21815 Page 18 of 107
  000047


                                                                                      Page 40
    1                                 LARS HENDRON
    2      the top.      Those materials are then removed, and
    3      the water that leaves that primary treatment is
    4      cleaner.
    5                     Generally speaking, it achieves
    6      about 50 percent treatment of the sewage that
    7      comes in.      Secondary treatment --
    8             Q.      Let me stop you.
    9             A.      Pardon me.
   10             Q.      When you say it achieves 50 percent
   11      treatment, that is to say, with primary
   12      treatment, 50 percent of the sewage is left
   13      untreated and discharged to the river?
   14             A.      Roughly 50 percent of the pollutants
   15      of the sewage coming into the primary process
   16      are removed in the primary process.                            So the
   17      water leaving the primary process contains
   18      about half the strength of pollutants that it
   19      did coming in.
   20             Q.      Okay.       And is that why secondary
   21      treatment is important -- one of the reasons
   22      why?
   23             A.      Yes, it is.
   24             Q.      Can you describe what secondary
   25      treatment is?

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000047
Case 2:15-cv-00201-SMJ    ECF No. 421-1    filed 01/28/20     PageID.21816 Page 19 of 107
  000048


                                                                                       Page 41
    1                                  LARS HENDRON
    2              A.       Secondary treatment is typically a
    3      biological process in which the water is put in
    4      basins that have oxygenation occurring within
    5      them.        The nutrients in the sewage and the
    6      oxygen provide an environment in which a
    7      variety of microbes and bacteria can break down
    8      many of the constituents in the wastewater
    9      that's remaining from the primary stage.
   10                       The second half of secondary
   11      treatment is then, again, a settling process
   12      where that water goes and is allowed to settle
   13      out, scum flows to the top, the biomass drops
   14      to the bottom, and it's pulled off.
   15                       So the water that leaves a secondary
   16      system, at least for the city of Spokane's
   17      plan, is about -- has achieved about 90 percent
   18      reduction of pollutants compared to entering
   19      the plant.
   20              Q.       And certainly, by the 1950s,
   21      secondary treatment was fairly common, correct,
   22      throughout municipal facilities, city
   23      municipal-operated facilities?
   24              A.       I don't think so.
   25              Q.       We'll get to that, and I'll show you

                                TSG Reporting - Worldwide   877-702-9580

                                                                                            000048
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21817 Page 20 of 107
  000049


                                                                                      Page 42
    1                                 LARS HENDRON
    2      some data on that.             Okay?
    3                     Would you agree with me that as of
    4      1952, Coeur d'Alene had already installed
    5      secondary treatment?
    6           A.        I cannot tell from this document
    7      whether theirs was a primary or a secondary
    8      plant.
    9           Q.        Well, that's why I showed this
   10      chart.
   11                     We know that S means secondary,
   12      right?
   13           A.        Yes.
   14           Q.        Okay.       So why don't we turn the page
   15      and look at Coeur d'Alene.
   16                     Five is treatment provided, right;
   17      that's the category, treatment provided?
   18           A.        It's on Table 1.
   19           Q.        Well, if you look at Table 1, first
   20      page before you turn the page.
   21           A.        Oh, before I turn.                   Yes.
   22           Q.        Category 5 is treatment provided?
   23           A.        Yes.
   24           Q.        If you turn the page to 2, the
   25      second page, it says Coeur d'Alene on the left,

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000049
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21818 Page 21 of 107
  000050


                                                                                      Page 43
    1                                 LARS HENDRON
    2      right?
    3              A.     Yes.
    4              Q.     And under treatment provided, it
    5      says S, correct?
    6              A.     Yes.
    7              Q.     And you'd agree that that means
    8      secondary, correct?
    9              A.     It means secondary in this document,
   10      yes.
   11              Q.     So would it be a reasonable to
   12      conclusion, based upon this study by the
   13      federal government and the state governments of
   14      Idaho and Washington, that Coeur d'Alene
   15      provided secondary treatment, at least as of
   16      1952?
   17              A.     They did.           I would mention that I do
   18      not have knowledge of what secondary treatment
   19      may have meant in 1950s or that early -- or the
   20      late '30s.      It may be different than what we
   21      would commonly call secondary treatment now.
   22              Q.     Okay.       We're done with that for now.
   23      I think we'll come back to it.                        So don't throw
   24      it away.
   25                     Why don't we have the -- so I'm

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000050
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21819 Page 22 of 107
  000051


                                                                                      Page 47
    1                                 LARS HENDRON
    2      the river -- Spokane River at 25 different
    3      points.       The state of Washington was greatly
    4      concerned about the pollution of the Spokane
    5      River, and even of the Columbia, and urged the
    6      city that the city provide some means of
    7      treatment.
    8                      And just to interject, we have seen
    9      that the Department of Health contacted the
   10      city in 1933 and stated -- told the city that
   11      it was violating state law; that was the prior
   12      exhibit, correct?
   13           A.         Yes.
   14           Q.         An initiative -- I'm reading again
   15      from the document:             -- initiative to provide
   16      sewage treatment facilities was placed before
   17      the voters in 1933, but the measure was soundly
   18      defeated.       The same fate was met by subsequent
   19      proposals in 1936 and 1939.
   20                      Did I read that correctly?
   21           A.         You did read that correctly.
   22           Q.         So would it be reasonable to
   23      conclude, based on this city document, that
   24      Spokane defeated three initiatives, in 1933,
   25      1936 and 1939, to construct a plant to address

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000051
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21820 Page 23 of 107
  000052


                                                                                      Page 48
    1                                 LARS HENDRON
    2      the violations of law that the city had been
    3      notified about as recently as 1933?
    4           A.        That is what this document says, but
    5      that appears possibly to conflict with the
    6      document I looked at just a moment ago.
    7           Q.        Okay.       Why don't we take that
    8      document out.
    9                     What document are you looking at?
   10           A.        Exhibit 6.
   11           Q.        Well, sir, just so we're clear, the
   12      city did not build a sewage treatment plant in
   13      the 1930s?
   14           A.        That is correct.
   15           Q.        Despite being told that they were in
   16      violation of law by the Department of Public
   17      Health?
   18           A.        Yes.
   19           Q.        Okay.       And as a matter of fact, if
   20      you have this document still in front of you,
   21      does it also state, and this is Exhibit 6:                            On
   22      December 4, 1935, the state health department,
   23      through its director E.R. Coffey, notified the
   24      City of Spokane to start within 90 days the
   25      abatement of the nuisance resulting from the

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000052
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21821 Page 24 of 107
  000053


                                                                                      Page 49
    1                                 LARS HENDRON
    2      discharge of raw sewage into the Spokane River
    3      and have the abatement completed within 365
    4      days from the date of the notice.
    5                     Did I read that correctly?
    6           A.        You did.
    7           Q.        And, in fact, that deadline, 365-day
    8      deadline, passed and no action was taken by the
    9      city, correct?
   10           A.        No action indicated by this
   11      document, correct.
   12           Q.        And are you aware of any action?
   13           A.        I am not.
   14           Q.        And you would agree that, according
   15      to this city document, the state Department of
   16      Health believed that the discharge of raw
   17      sewage into the river created a nuisance,
   18      correct; that's the language used in this
   19      document?
   20           A.        Yes.
   21           Q.        And you would agree with that
   22      characterization, would you not?
   23           A.        I believe I would.
   24           Q.        Why don't you go back to Exhibit 6.
   25      For now, you'll be relieved to know we're

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000053
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21822 Page 25 of 107
  000054


                                                                                      Page 50
    1                                 LARS HENDRON
    2      through the 1930s and we're up to 1941.
    3                     Go to the last page, if you will,
    4      sir.    I'm sorry.         Not the last page.                  Page 4.
    5             A.      Page 4.
    6             Q.      This document indicates in March of
    7      1941, the state legislature passed an act
    8      prohibiting cities not located on the
    9      tidewater --
   10                     (The Court Reporter requested
   11             clarification.)
   12             Q.      On tidewater -- by the way, Spokane
   13      is not located on tidewater, correct?
   14             A.      Correct.
   15             Q.      Having a population of over 100,000
   16      inhabitants.
   17                     As of 1940, Spokane had greater than
   18      100,000 occupants, did it not?
   19             A.      I believe so.
   20             Q.      Continuing:            From discharging sewage
   21      into waters used for human and animal
   22      consumption or for domestic --
   23                     (The Court Reporter requested
   24             clarification.)
   25             Q.      -- from discharging sewage into

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000054
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21823 Page 26 of 107
  000055


                                                                                      Page 51
    1                                 LARS HENDRON
    2      waters used for human or animal consumption or
    3      for domestic services.
    4                     Did I read that correctly?
    5           A.        You did.
    6           Q.        So this Washington state law, which
    7      was passed in 1941, prohibited cities such as
    8      Spokane from discharging sewage into the
    9      Spokane River, correct?
   10           A.        Yes.
   11           Q.        The City of Spokane, to this day, is
   12      still discharging sewage into the Spokane
   13      River?
   14           A.        On occasion, in accordance with our
   15      NPDES waste discharge permit, we are.
   16           Q.        So the answer is yes?
   17           A.        Yes.
   18           Q.        And that law was passed about 80
   19      years ago, correct?
   20           A.        Approximately, yes.
   21           Q.        In 1945, the state of Washington
   22      passed a law that established a pollution
   23      control commission to safeguard the quality of
   24      waters, correct?
   25           A.        I'm not familiar with that.                      Where

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000055
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21824 Page 27 of 107
  000056


                                                                                         Page 54
    1                                 LARS HENDRON
    2             A.      That is correct.
    3             Q.      I believe that a sewage treatment
    4      bond was actually passed in 1946 to pay for
    5      that facility, correct?
    6             A.      I believe that is correct.
    7             Q.      Can you explain the 12-year delay in
    8      constructing the treatment facility?
    9             A.      Yes.      There is a significant amount
   10      of work involved in building, first of all,
   11      interceptor sewers along the river to
   12      capture -- where all of the original sewers
   13      discharged directly to the river, there were
   14      several miles of large-diameter pipe that had
   15      to be designed and built to intercept that flow
   16      and bring the route -- or the flow route out to
   17      the current treatment plant site.                              In addition,
   18      the treatment plant itself had to be built and
   19      numerous pump stations -- not numerous -- some
   20      pump stations were required to get the river --
   21      the flow across the river as well, at least
   22      two.
   23             Q.      So in 1958, primary treatment only
   24      is constructed?
   25             A.      Yes.

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000056
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21825 Page 28 of 107
  000057


                                                                                      Page 57
    1                                 LARS HENDRON
    2              Q.     And when the 1958 plant was
    3      installed, it had insufficient capacity in both
    4      respects, correct, to handle -- to handle the
    5      amount of water coming in during rain events?
    6              A.     That is correct.
    7              Q.     As a result of which raw sewage
    8      continued to be discharged into the Spokane
    9      River in violation of the law, correct?
   10              A.     It continued to discharge overflows
   11      to the river, apparently in violation of -- to
   12      the extent that it was a nuisance.
   13              Q.     Okay.       The -- why don't we mark this
   14      as 8.
   15                     (WHEREUPON, Hendron Deposition
   16              Exhibit 8:       Article entitled Failure to Act
   17              was marked for identification.)
   18              Q.     We've marked as Exhibit 8 a document
   19      from the American Society of Civil Engineers.
   20                     Are you a member of that
   21      organization?
   22              A.     I am.
   23              Q.     And do you get their publications?
   24              A.     I get their monthly magazine.
   25              Q.     This is one of their publications.

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000057
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21826 Page 29 of 107
  000058


                                                                                      Page 62
    1                                 LARS HENDRON
    2      one, upgrade existing treatment facilities to
    3      secondary treatment and provide improved
    4      disinfection.
    5           A.        Yes.
    6           Q.        Would it would be fair to conclude,
    7      in reading this City of Spokane document, that
    8      the Department of Ecology ordered Spokane to
    9      install a secondary treatment facility,
   10      correct?
   11           A.        They did.
   12           Q.        And that's March of 1968?
   13           A.        Yes.
   14           Q.        They ordered the city to conduct a
   15      study to assess the nature --
   16                     (The Court Reporter requested
   17           clarification.)
   18           Q.        -- assess the nature and magnitude
   19      of excessive flow problems; is that correct?
   20           A.        Yes, it is.
   21           Q.        They ordered the city to determine
   22      the most feasible methods of effectively
   23      controlling or eliminating overflows?
   24           A.        That is what it says.
   25           Q.        They ordered the city to develop a

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000058
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21827 Page 30 of 107
  000059


                                                                                      Page 65
    1                                 LARS HENDRON
    2      early '70s.
    3              Q.     Got it.
    4                     It didn't come online until 1977?
    5              A.     Fully, yes.
    6              Q.     Okay.       Nine years after you received
    7      this order?
    8              A.     Yes.
    9              Q.     Okay.       And how about controlling
   10      excessive overflows, what technological
   11      solutions were available in the '60s to address
   12      that?
   13              A.     At that time, to the best of my
   14      knowledge, separating the stormwater from the
   15      combined sewage so that the stormwater would go
   16      to the river without being blended with sewage
   17      and causing overflows was the treatment
   18      technology -- or I should say, was the
   19      technology available to control excessive flows
   20      to plants.
   21              Q.     Isn't it true that construction of
   22      overflow storage tanks were available then?
   23              A.     I can't speak to that.                          I don't
   24      know.
   25              Q.     Well, we'll show you some documents

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000059
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21828 Page 31 of 107
  000060


                                                                                      Page 80
    1                                 LARS HENDRON
    2      of Spokane sewer system contains combined
    3      sewers that overflow during periods of storm
    4      runoff.
    5                     (The Court Reporter requested
    6           clarification.)
    7           Q.        I'm sorry.           I'll start again.
    8                     The City of Spokane sewer system
    9      contains combined sewers that overflow during
   10      periods of storm runoff.
   11                     Is that what it says?
   12           A.        I am looking for that sentence.
   13           Q.        It's the first sentence under
   14      background.
   15           A.        The one I'm reading says:                       The City
   16      of Spokane owns and operates -- are we on Page
   17      2?
   18           Q.        We're on Page 1.
   19           A.        I'm sorry.           I guess we should be on
   20      the same page.
   21                     Yes, this document says the City of
   22      Spokane sewer system contains combined sewers,
   23      et cetera, as you said.
   24           Q.        And the combined sewers are waste
   25      and stormwater, correct?

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000060
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21829 Page 32 of 107
  000061


                                                                                      Page 81
    1                                 LARS HENDRON
    2           A.        Correct.
    3           Q.        And what happens is if it storms --
    4      if it is stormy and rainy, the system can't
    5      handle it, right?
    6           A.        More rain enters the storm -- enters
    7      the pipes than can be conveyed -- more rain
    8      enters the pipes up in the neighborhoods and
    9      the industrial areas than the capacity of the
   10      interceptors to carry the flow to the plant.
   11           Q.        Correct.
   12           A.        Yeah, and the plant as well.
   13           Q.        So according to the design, as it
   14      existed in 1970, and really exists to this day,
   15      to the extent that you haven't built those
   16      tanks, is that when the system gets overloaded
   17      the overflow is diverted into the Spokane
   18      River, correct?
   19           A.        That is correct.
   20           Q.        And that would be the untreated
   21      waste that sometimes appears in the river?
   22           A.        Yes, blended with rain runoff.
   23           Q.        And what this report -- the gist of
   24      this report, if you will -- you're familiar
   25      with this document, are you not?

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000061
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21830 Page 33 of 107
  000062


                                                                                      Page 82
    1                                 LARS HENDRON
    2           A.        Yes, I am.
    3           Q.        Okay.       Is to figure out ways to end
    4      that situation, right?
    5           A.        To control it or minimize it or
    6      reduce it, yes.
    7           Q.        And so it says:                  Dry weather
    8      sanitary sewage flows are treated in the city's
    9      primary sewage treatment plant.
   10                     There are dry weather overflows
   11      still, are there not?
   12           A.        Very rarely.
   13           Q.        But there are?
   14           A.        Yes.
   15           Q.        Out of concern for the quality of
   16      the Spokane River, and in response to
   17      directives from the Washington Department of
   18      Ecology, the city has commissioned this study
   19      and report which outlines a program for
   20      mitigating overflows and upgrading the sanitary
   21      sewage plant.
   22                     Did I read that correctly?
   23           A.        Yes, you did.
   24           Q.        So we've gone through some of the
   25      orders that the city had received from the

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000062
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21831 Page 34 of 107
  000063


                                                                                      Page 84
    1                                 LARS HENDRON
    2      date of this document, the combined sewer
    3      overflow annually was 740 million gallons,
    4      correct?
    5              A.     That is what this document says,
    6      yes.
    7              Q.     Which included 160 million gallons
    8      of untreated sewage, sanitary sewage, correct?
    9              A.     Yes, that was their estimate in
   10      1972.
   11              Q.     And it includes thousands of pounds
   12      of suspended solids, correct?
   13              A.     Yes, it does.
   14              Q.     And that's not good for the river,
   15      is it?
   16              A.     It's not.
   17              Q.     It includes thousands of pounds of
   18      BOD?
   19              A.     Yes.
   20              Q.     Can you remind everyone what BOD
   21      stands for?
   22              A.     Biological oxygen demand.
   23                     And may I clarify -- or are we
   24      talking still just about the third and fourth
   25      lines?

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000063
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21832 Page 35 of 107
  000064


                                                                                      Page 86
    1                                 LARS HENDRON
    2      sewer overflows would be eliminated.
    3                     Is that what it says?
    4           A.        That is what it says.
    5           Q.        So the thinking here is that if we
    6      separate the stormwater system from the
    7      sanitary sewage system, you would eliminate the
    8      overflow incidence, correct?
    9           A.        Yes.
   10           Q.        Okay.       Why don't we go to the next
   11      page, 18, right-hand column, first full
   12      paragraph.      I'm going to read this to you, and
   13      you tell me if I'm reading it correctly.
   14                     Interception could be accomplished
   15      by providing a somewhat smaller interceptor
   16      sewer and storage tanks to accept peak flows
   17      above the interceptor capacity.
   18           A.        Yes, you read that correctly.
   19           Q.        Those are below ground storage tanks
   20      to store excess stormwater, correct?
   21           A.        Presumably, they would be
   22      underground, but definitely storage tanks to
   23      hold sewage flow.
   24           Q.        And that's the sort of CSO
   25      facilities that you're building now, correct?

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000064
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21833 Page 36 of 107
  000065


                                                                                      Page 87
    1                                 LARS HENDRON
    2             A.      That is correct.
    3             Q.      So you would agree with me that
    4      storage tanks, as a technologically feasible
    5      way of dealing with system overflows, were
    6      available in 1972, correct?
    7             A.      This document indicates that they
    8      are.
    9             Q.      This is a city document?
   10             A.      Yes, prepared for the city.
   11             Q.      Okay.       And there is discussion of
   12      constructing these storage tanks before PCBs
   13      were ever detected in the sewer system,
   14      correct, in 1972?
   15             A.      To the best of my knowledge, yes.
   16             Q.      And then it goes on and has an
   17      extensive discussion, and I'm -- again, I don't
   18      want to keep you here any longer than
   19      necessary, but if you go to D, application for
   20      individual areas, it talks about --
   21             A.      Yes.
   22             Q.      -- the options of putting these
   23      storage tanks in various outflow areas,
   24      correct, or overflow points, as they call it in
   25      this document?

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000065
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21834 Page 37 of 107
  000066


                                                                                      Page 88
    1                                 LARS HENDRON
    2            A.       Yes, it appears to indicate where
    3      they could go.
    4            Q.       Right.         And, again, this is the same
    5      sort of construction -- again, the details are
    6      different, but the concept of putting storage
    7      tanks for a water overflow -- to prevent
    8      overflow into the river, this is something that
    9      was discussed and really cost out in 1972,
   10      correct?
   11            A.       Yes.
   12            Q.       And those are the facilities that
   13      had been built and are being built now,
   14      correct?      Again, not the same engineering
   15      detail.
   16            A.       Similar, yeah, conceptually similar.
   17            Q.       And if you turn to, I'm sorry, Page
   18      29.
   19            A.       Two, nine?
   20            Q.       Two, nine.
   21                     It talks about nutrient removal; is
   22      that correct?
   23            A.       Yes.
   24            Q.       And it discusses phosphorus, and we
   25      discussed phosphorus, correct?

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000066
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21835 Page 38 of 107
  000067


                                                                                      Page 89
    1                                 LARS HENDRON
    2           A.        Yes, we have.
    3           Q.        And it says:             The installation of
    4      tertiary chemical precipitation process
    5      following biological treatment could achieve
    6      phosphorus removal; and it goes on from there,
    7      right?
    8           A.        Yes, it does.
    9           Q.        And that's -- tertiary care is the
   10      next level treatment, correct?
   11           A.        Correct.
   12           Q.        And so already in 1972, the city was
   13      contemplating a next-level treatment focused on
   14      phosphorus removal, correct?
   15           A.        Yes.
   16           Q.        And again, this was before PCBs were
   17      ever detected in the system?
   18           A.        Correct.
   19           Q.        If we can go back to -- and if you
   20      turn to -- not paginated.                   Maybe I can just
   21      show you mine, with your counsel's permission,
   22      it's not paginated, but perhaps if I can
   23      show --
   24                     MR. LAND:           That's fine.
   25      BY MR. GOUTMAN:

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000067
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21836 Page 39 of 107
  000068


                                                                                      Page 96
    1                                 LARS HENDRON
    2           Q.        So what is being contemplated in
    3      1972 is something, and this -- I think there's
    4      a really famous photographer who took this, his
    5      name is Goutman.
    6                     MR. GOUTMAN:             Can we mark this as an
    7           exhibit.
    8                     (WHEREUPON, Hendron Deposition
    9           Exhibit 13:           Photograph was marked for
   10           identification.)
   11           Q.        Could you identify what that shows?
   12      It was taken, I'll represent to you, last year
   13      sometime.      I forget.           It may be the same day I
   14      met you at the storage facility -- not storage
   15      facility -- the treatment facility.
   16           A.        This shows our CSO Basin 26 control
   17      facility under construction.                      It's probably
   18      about one-third done at this point.
   19           Q.        But conceptually -- again, broadly,
   20      conceptually, that was the sort of thing that
   21      was discussed in 1972 in searching for
   22      solutions to the overflow problem, correct?
   23           A.        It is.
   24           Q.        Okay.       Thank you.
   25                     MR. GOUTMAN:             1972 -- mark this as

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000068
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21837 Page 40 of 107
  000069


                                                                                      Page 97
    1                                 LARS HENDRON
    2           13 --
    3                     THE COURT REPORTER:                    14.
    4                     (WHEREUPON, Hendron Deposition
    5           Exhibit 14:           Clean Water Act was marked for
    6           identification.)
    7           Q.        The federal government passed what
    8      would later be renamed the Clean Water Act,
    9      October 1972, correct?
   10           A.        Please restate your --
   11           Q.        Okay.       Well, there was a federal
   12      pollution control act that was passed, I
   13      believe, in the 1940s, correct?
   14           A.        Yes.
   15           Q.        And in 1972, it was amended,
   16      correct?
   17           A.        Yes.
   18           Q.        And this is, at least, a couple of
   19      pages of the amendment, correct?
   20           A.        They appear to be, yes.
   21           Q.        Okay.       And am I correct that the
   22      Federal Water Pollution Control Act, later in
   23      the '70s, I think 1976 or '77, was renamed the
   24      Clean Water Act?
   25           A.        Yes, at some point in the '70s.

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000069
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21838 Page 41 of 107
  000070


                                                                                    Page 100
    1                                 LARS HENDRON
    2      regulations.       Okay?
    3                     What is a NPDES permit?
    4              A.     NPDES stands are National Pollutant
    5      Discharge Elimination System.                       It's a federal
    6      system under the Clean Water Act whereby waste
    7      discharge permits are issued to plants like
    8      ours.
    9              Q.     Basically, you correct me if your
   10      [sic] understanding is wrong, basically, what
   11      the federal law is saying is, you don't have a
   12      right to dump stuff in the river; you can do it
   13      by permission via an NPDES permit, right?
   14              A.     That is correct.
   15              Q.     And the permit will set certain
   16      conditions for your dumping stuff into a river,
   17      right?
   18              A.     It will set the effluent limit that
   19      we must meet and the operational requirements
   20      under which we run the plant.
   21              Q.     And the -- sorry.
   22                     MR. LAND:           No barking dog this time
   23              though.
   24                     MR. GOUTMAN:             No, I left my phone in
   25              the other room.

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000070
Case 2:15-cv-00201-SMJ    ECF No. 421-1    filed 01/28/20     PageID.21839 Page 42 of 107
  000071


                                                                                     Page 101
    1                                  LARS HENDRON
    2      BY MR. GOUTMAN:
    3              Q.       So the NPDES permits, basically,
    4      tell you what you can dump and how much you can
    5      dump, right?
    6              A.       They identify discharge, they
    7      indicate our flow capacity and the pollutant
    8      concentration and loads associated with that.
    9              Q.       And what are TMDLs?
   10              A.       TMDL stands for Total Maximum Daily
   11      Load.        It is a -- it indicates the assimilative
   12      capacity of a receiving water body to
   13      accommodate a pollutant load from all sources
   14      that come to it.
   15              Q.       And are TMDLs set by regulatory
   16      authorities for certain substances?
   17              A.       They are.
   18              Q.       And have they been set for certain
   19      substances for the Spokane River?
   20              A.       There have been, yes.
   21              Q.       Am I correct that there is no TMDL
   22      for PCBs?
   23              A.       That's correct.
   24              Q.       We'll get into it later, but there
   25      are TMDLs for numerous other constituents,

                                TSG Reporting - Worldwide   877-702-9580

                                                                                            000071
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21840 Page 43 of 107
  000072


                                                                                    Page 102
    1                                 LARS HENDRON
    2      correct?
    3           A.        For a handful, yes.
    4           Q.        Okay.       Well, why don't we get to the
    5      1974 NPDES permit, which I think is the first
    6      permit the Riverside facility ever received.
    7                     Is that your understanding?
    8           A.        I could not remember when the first
    9      one was, so -- and I have not seen it.
   10                     (WHEREUPON, Hendron Deposition
   11           Exhibit 15:           NPDES permit was marked for
   12           identification.)
   13           Q.        So we have marked as Exhibit 15 an
   14      NPDES permit, correct?
   15           A.        It certainly appears to be.
   16           Q.        And it's dated -- issuance date is
   17      October 25, 1974?
   18           A.        Yes.
   19           Q.        And it's issued by the Department of
   20      Ecology?
   21           A.        Yes.
   22           Q.        To the City of Spokane?
   23           A.        That is correct.
   24           Q.        And it is relative to the --
   25                     (The Court Reporter requested

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000072
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21841 Page 44 of 107
  000073


                                                                                    Page 103
    1                                 LARS HENDRON
    2           clarification.)
    3           Q.        -- to the municipal sewage treatment
    4      plant of the City of Spokane, correct?
    5           A.        Yes, it is.
    6           Q.        That would be the Riverside plant?
    7           A.        Currently known as the Riverside
    8      Park Water Reclamation Facility.
    9           Q.        Okay.       So if I call it Riverside,
   10      you know what I'm talking about?
   11           A.        Yes.
   12           Q.        And if you turn to the second page,
   13      it sets certain effluent limitations, right?
   14           A.        Yes.
   15           Q.        And effluent is the stuff that
   16      leaves the plant, right?
   17           A.        Correct.
   18           Q.        And influent is the stuff that's
   19      coming in?
   20           A.        That's what we receive, yes.
   21           Q.        Okay.       And it sets monthly and
   22      weekly average limits for biochemical oxygen
   23      demand, BOD, right?
   24           A.        Yes.
   25           Q.        Suspended solids?

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000073
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21842 Page 45 of 107
  000074


                                                                                    Page 105
    1                                 LARS HENDRON
    2      neutral.
    3           Q.        Okay.       So -- and then it has final
    4      effluent limitations as of -- this is -- the
    5      first paragraph, if you will, relates to
    6      limitations from 1974, the date of this permit,
    7      until June 29, 1977, right?
    8           A.        Yes.
    9           Q.        And then the second paragraph
   10      relates to new effluent limitations -- more
   11      restrictive limitations that would be in effect
   12      on June 30, 1977, right?
   13           A.        Yes.
   14           Q.        So it gives you some time to gear
   15      up, right?
   16           A.        Yes.
   17           Q.        And it sets limitations for the same
   18      constituents, but also for total phosphorus,
   19      correct?
   20           A.        Yes, it does.
   21           Q.        And could you remind us why it is so
   22      important to control phosphorus discharges into
   23      the river?
   24           A.        Phosphorus is the primary nutrient
   25      that is related with reducing dissolved oxygen

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000074
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21843 Page 46 of 107
  000075


                                                                                    Page 106
    1                                 LARS HENDRON
    2      in Long Lake.
    3           Q.        And that ultimately can cause harm
    4      to aquatic life, correct?
    5           A.        It can adversely impact fish.
    6           Q.        It goes on to say -- if you look at
    7      the next page, it says that, part B, you're to
    8      construct facilities at the treatment plant for
    9      storage and treatment of flows in excess of the
   10      design secondary --
   11                     (The Court Reporter requested
   12           clarification.)
   13           Q.        Let me start again.
   14                     The permittee shall construct
   15      facilities at the treatment plant site for the
   16      storage and treatment of flows in excess of the
   17      design secondary capacity of the named
   18      facility.
   19                     That's what it says, in part, right?
   20           A.        That is what it says.
   21           Q.        Am I correct that during this time
   22      frame, sometimes there was simply too much
   23      water coming into -- water and waste coming
   24      into Riverside, the treatment plant would
   25      simply be bypassed, and you'd have direct

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000075
Case 2:15-cv-00201-SMJ   ECF No. 421-1     filed 01/28/20     PageID.21844 Page 47 of 107
  000076


                                                                                     Page 115
    1                                  LARS HENDRON
    2      esthetic degradation and bacterial pollution,
    3      will truly prevent upgrading the Spokane River
    4      to Class A status until completion of the
    5      corrections.
    6                     Did I read that correctly?
    7              A.     Yes, you did.
    8              Q.     So what the Army Corps of Engineers
    9      and the other participants in this study are
   10      saying is that you're still having, even after
   11      this secondary plant comes -- treatment plant
   12      comes online, you still have these overflow
   13      events, correct?
   14              A.     Yes.
   15              Q.     Which significantly degrades water
   16      quality, correct?
   17              A.     That was their judgment at the time.
   18              Q.     And you have no reason to dispute
   19      that?
   20              A.     No.
   21              Q.     And it discusses the -- one of the
   22      alternative methods of dealing with this
   23      overflow problem, which is separating this
   24      storm and sewage water, and if you look at the
   25      bottom full paragraph of that --

                                TSG Reporting - Worldwide   877-702-9580

                                                                                            000076
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21845 Page 48 of 107
  000077


                                                                                    Page 127
    1                                 LARS HENDRON
    2           Q.        But what this report is talking
    3      about is the data shows that, and I'm quoting:
    4      The data shows that the total fecal coliform
    5      counts rise with each significant rainstorm
    6      because of the combined sewer overflows.
    7                     Correct?
    8           A.        Yes.
    9           Q.        Going down further:                    In addition to
   10      the bacteriological contamination, combined
   11      sewer overflows add nutrients to the --
   12                     (The Court Reporter requested
   13           clarification.)
   14           Q.        Okay.       In addition to
   15      bacteriological contamination, combined sewer
   16      overflows add nutrients to the river, thus
   17      contributing to Long Lake's -- help me out --
   18      eutrophication?
   19           A.        Eutrophication.
   20           Q.        That's e-u-t-r-o-p-h-i-c-a-t-i-o-n.
   21                     A restoration of Long Lake can be
   22      expected to occur with upgrading of the sewage
   23      treatment plant and elimination of the combined
   24      sewer overflows.
   25                     Is that what it says?

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000077
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21846 Page 49 of 107
  000078


                                                                                    Page 128
    1                                 LARS HENDRON
    2           A.        Yes, it is.
    3           Q.        And eutrophication means what?
    4           A.        When a water body receives too many
    5      nutrients and the plants and the -- everything
    6      just starts really growing, it eventually kind
    7      of -- the oxygen levels drop off and
    8      eventually, long-term, a natural lake will turn
    9      into a meadow from that process.
   10           Q.        A what?
   11           A.        A natural lake will eventually turn
   12      into a meadow from that process over time.
   13           Q.        What effect does that have to the
   14      aquatic life?
   15           A.        It's the reduction of dissolved
   16      oxygen that starts to affect the fish.
   17           Q.        It could kill them?
   18           A.        It could, if it was long enough.
   19           Q.        It says here, continuing on:                      The
   20      overflow of sanitary sewage into the river
   21      creates a significant potential for the
   22      transmission of diseases.
   23           A.        It does say that.
   24           Q.        The health agencies report --
   25      I'm skipping some lines -- the health agencies

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000078
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21847 Page 50 of 107
  000079


                                                                                    Page 132
    1                                 LARS HENDRON
    2      Page 28 now, which is 3295 --
    3           A.        All right.
    4           Q.        -- deals with constructing those
    5      storage tanks that we have been talking about,
    6      right; a list of alternative studies,
    7      alternative one?
    8           A.        Yes.
    9           Q.        And those were the storage tanks
   10      that were -- I saw first mentioned in a 1972
   11      city document, right?
   12           A.        Yes.
   13           Q.        So this is further development of
   14      that theme, right?
   15           A.        It appears to be, yes.
   16           Q.        And the idea is that you can park
   17      excess water in these storage tanks until
   18      capacity is sufficient to handle it at the
   19      treatment plant?
   20           A.        Correct.
   21           Q.        And again, in 1977, this is before
   22      PCBs were ever detected in the water system,
   23      correct?
   24           A.        Yes.
   25           Q.        And if you turn to Page 3297, again,

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000079
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21848 Page 51 of 107
  000080


                                                                                    Page 133
    1                                 LARS HENDRON
    2      they talk about underground -- the city again
    3      talks about underground concrete tanks,
    4      correct?
    5           A.        Yes.
    6           Q.        And these are the same underground
    7      tanks that are being constructed, we saw a
    8      photograph of 1-CSO 26, correct?
    9           A.        Correct.
   10           Q.        And Table 9 consists of, again, the
   11      same sort of information that we saw in the
   12      1972 document, and that is the location and
   13      capacity of these various tanks, they are
   14      called storage basin sizes, correct?
   15           A.        Yes.
   16           Q.        And all this planning for these
   17      storage tanks was underway by 1972 and 1977,
   18      correct?
   19           A.        Yes.
   20           Q.        And --
   21           A.        May I go back and read that with
   22      that question?
   23           Q.        Sure.
   24           A.        I think at this point the tanks were
   25      being considered along with the other

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000080
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21849 Page 52 of 107
  000081


                                                                                      Page 136
    1                                 LARS HENDRON
    2      plan, correct?
    3           A.        Yes.
    4           Q.        That we have already discussed?
    5           A.        Correct.
    6           Q.        So I just want to take it through a
    7      couple of points here they are discussing.                            If
    8      you turn to -- this is a Google document --
    9      Page 7.
   10           A.        All right.
   11           Q.        It talks about the separating of the
   12      storm from the wastewater, correct?
   13           A.        Yes.
   14           Q.        And that's something that, in fact,
   15      the city undertook as of the 1980s?
   16           A.        Beginning in the 1980s, continuing
   17      through about 1992.
   18           Q.        Okay.       And they talk about how this
   19      would reduce hydraulic overloading, correct, of
   20      the treatment plant?
   21           A.        Correct.
   22           Q.        They also talk about -- the EPA is
   23      talking about -- let me read the sentence so
   24      that we're all on the same page.
   25                     This will reduce hydraulic

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000081
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21850 Page 53 of 107
  000082


                                                                                    Page 138
    1                                 LARS HENDRON
    2      and recharge?
    3              A.     Yes.
    4              Q.     What does that mean?
    5              A.     That would be what's equivalent to
    6      an infiltration facility where the water is
    7      diverted out of the street into a depressed
    8      area to allow it to soak into the ground.
    9              Q.     That's the sort of thing that you're
   10      doing now?
   11              A.     Yes.
   12              Q.     In some areas that I've visited
   13      around the city --
   14              A.     Yes.
   15              Q.     -- where the streets are being torn
   16      up?
   17              A.     Yes.
   18              Q.     Okay.       That's the very thing that
   19      the EPA is recommending in 1979?
   20              A.     Yes.
   21              Q.     Am I correct that this was before
   22      PCBs were ever detected in stormwater in the
   23      city?
   24              A.     I believe so, yes.
   25              Q.     Use of porous asphalt in new

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000082
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21851 Page 54 of 107
  000083


                                                                                    Page 139
    1                                 LARS HENDRON
    2      construction areas, improved control over used
    3      oil disposal?
    4           A.        Yes.
    5           Q.        Investigation of alternative deicing
    6      methods?
    7           A.        That is what it says.
    8           Q.        Yeah.       And these are all the things
    9      that the city's been doing, or is in the
   10      process of doing since the EPA told you to do
   11      it, right?
   12           A.        Most of them.              I believe screening
   13      of stormwater outfall points is not a feasible
   14      thing.     The screening has to happen at the
   15      street where the gutter inlet is.
   16                     Other than that, I believe all of
   17      these are being employed to some extent.
   18           Q.        Okay.       And these are things that the
   19      city has done ever since the EPA told you to do
   20      it in 1979?
   21           A.        Some of them even probably before
   22      that, yes.
   23           Q.        Like street sweeping?
   24           A.        Street sweeping and the cleaning of
   25      catch basins, yes.

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000083
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21852 Page 55 of 107
  000084


                                                                                    Page 140
    1                                 LARS HENDRON
    2              Q.     It says:          The EPA encourages the
    3      city to consider such measures since presently
    4      there is no treatment requirement for
    5      stormwater runoff.             However, it is possible
    6      that the federal treatment requirements may be
    7      established at some future date.                          This may
    8      include issuance of general NPDES permits for
    9      stormwater discharges and required
   10      implementation of certain best management
   11      practices.
   12                     And they encouraged voluntary
   13      adoption of those practices, correct?
   14              A.     Yes.
   15              Q.     And that's exactly what the city has
   16      done?
   17              A.     To a large extent yes.
   18              Q.     Yeah.       In fact, there is now a NPDES
   19      permit for your stormwater, correct?
   20              A.     Correct.
   21              Q.     Am I correct that there is no limit
   22      for -- quantitative limit for PCBs?
   23              A.     That is correct.
   24              Q.     And if you turn -- there was some
   25      testimony given, if you go to the very back,

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000084
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21853 Page 56 of 107
  000085


                                                                                    Page 149
    1                                 LARS HENDRON
    2           Q.        Okay.       But in any event, you were
    3      six years late from the date stipulated in this
    4      regulation?
    5           A.        It appears so.
    6           Q.        And, again, this CSO reduction plan
    7      goes back to the discharging of untreated
    8      waste, correct?
    9           A.        Yes.
   10           Q.        And that has been a problem since --
   11      we've identified since at least 1885, correct?
   12           A.        Yes.
   13           Q.        So we have another NPDES permit.
   14      I'm going to try to go through these quickly.
   15                     (WHEREUPON, Hendron Deposition
   16           Exhibit 21:           NPDES permit was marked for
   17           identification.)
   18           Q.        Placed before you, another NPDES
   19      permit, issuance date 1986, expiration date
   20      1991, issued by the Department of Ecology to
   21      the City of Spokane regarding the Riverside
   22      facility, correct?
   23           A.        Yes.
   24           Q.        And once again, it discusses
   25      effluent limitations, correct?

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000085
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21854 Page 57 of 107
  000086


                                                                                    Page 150
    1                                 LARS HENDRON
    2              A.     Yes.
    3              Q.     And once again, those effluent
    4      limitations relate to BOD, total suspended
    5      solids, fecal coliform, bacteria, total
    6      residual chlorine and pH, correct?
    7              A.     Yes.
    8              Q.     And there's no reference to PCBs in
    9      this permit, correct?
   10              A.     Not in this section.
   11              Q.     Take your time and read it.
   12              A.     I do not see PCBs listed.
   13              Q.     Can you go to Page 7 for me?
   14              A.     Yes.
   15              Q.     Paragraph C?
   16              A.     Yes.
   17              Q.     It's titled Correction of Sewage
   18      Overflows, correct?
   19              A.     Yes.
   20              Q.     It says that:              On May 10, 1995, the
   21      permittees submitted a construction schedule
   22      for storm sewer separation through the year
   23      1989.
   24                     Is that what it says?
   25              A.     Yes.

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000086
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21855 Page 58 of 107
  000087


                                                                                    Page 163
    1                                 LARS HENDRON
    2           Q.        The reason we're showing you this is
    3      that it talks about that permit.
    4           A.        Uh-huh.
    5           Q.        So it fills in a missing date on the
    6      timeline.      Okay?
    7                     So according to this document, a
    8      previous permit was issued on April 24, 1992;
    9      fair enough?
   10           A.        Yes.
   11           Q.        And that permit placed effluent
   12      limitations on the same sorts of constituents
   13      we have been talking about, right?
   14           A.        Correct.
   15           Q.        BODs, total suspended solids, pH,
   16      fecal coliform, bacteria, residual chlorine.
   17                     And now we have total pneumonia.                        Is
   18      that new?
   19           A.        I don't think that was new.                      I think
   20      that was in the previous, but the metals
   21      appear -- mercury and silver, I believe, could
   22      have been new.
   23           Q.        But we have phosphorus again,
   24      correct?
   25           A.        Yes.

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000087
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21856 Page 59 of 107
  000088


                                                                                      Page 169
    1                                 LARS HENDRON
    2      couple of lines, I think -- did I read this
    3      already?
    4                     During periods of heavy rainfall and
    5      snow melt -- yeah, I think we read this
    6      already.
    7           A.        May have, or something very similar.
    8      I don't remember -- well, I don't remember
    9      reading this one exactly.
   10           Q.        Fine.       Why don't we read it.                     You
   11      can read it for me, since it's your document.
   12           A.        Sure.
   13                     During periods of heavy rainfall or
   14      snow melt, Spokane had experienced hydraulic
   15      overloading at its primary treatment plant.
   16      Excess raw sewage and stormwater had to be
   17      released into the river at the treatment plant
   18      and at 33 other outfalls, CSOs.
   19                     In the 1960s, there were as many as
   20      45 CSO locations, some with an overflow
   21      frequency up to 140 times a year.                              And then the
   22      reference --
   23           Q.        And that's what you and the city
   24      wrote, and it was accurate, correct?
   25           A.        Yes.

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000088
Case 2:15-cv-00201-SMJ    ECF No. 421-1    filed 01/28/20     PageID.21857 Page 60 of 107
  000089


                                                                                     Page 191
    1                                  LARS HENDRON
    2              A.       Yes, that is what it says.
    3              Q.       So we have phosphorus and now
    4      ammonia, correct?
    5              A.       Correct.
    6              Q.       As drivers of these wastewater
    7      treatment plants, correct?
    8              A.       Yes.
    9              Q.       The NPDES permit -- continuing --
   10      the NPDES permit was issued by Ecology on April
   11      24, 1992, which was effective through April 30,
   12      1997.        The 1992 permit replaced the city's 1986
   13      permit.        1992 permit required year-round
   14      ammonia removal, a further reduction in
   15      chlorine discharge and set discharge limits on
   16      mercury and silver.
   17                       That's what it says?
   18              A.       Yes.
   19              Q.       And that's accurate, correct?
   20              A.       I believe so.
   21              Q.       And then it discusses the treatment
   22      plant at ES-15.
   23              A.       All right.
   24              Q.       It says that:             The treatment plant
   25      requires improvements to, one, meet Ecology's

                                TSG Reporting - Worldwide   877-702-9580

                                                                                            000089
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21858 Page 61 of 107
  000090


                                                                                      Page 193
    1                                 LARS HENDRON
    2      improvements are intended to reduce effluent
    3      ammonia discharge to the river.                         Other
    4      improvements are intended to maintain existing
    5      treatment capacity for primary treatment of
    6      CSOs, phosphorus removal and rehabilitation of
    7      existing process equipment.
    8                     Is that what it says?
    9           A.        Yes.
   10           Q.        Now go back to Exhibit 26.
   11           A.        Yes.
   12           Q.        So that was a 1999 plan.                        Now we're
   13      up to 2000, which is the NPDES permit from
   14      March/April of 2000, correct?
   15           A.        Yes.
   16           Q.        And it's issued to the City of
   17      Spokane, and it relates to the Riverside
   18      Treatment Facility?
   19           A.        Yes.
   20           Q.        And in this plan, am I correct, if
   21      you go to two pages, Page 6 of 43 --
   22           A.        All right.
   23           Q.        -- it has the usual suspects, right?
   24           A.        Yes.
   25           Q.        In terms of limits, BOD, total

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000090
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21859 Page 62 of 107
  000091


                                                                                    Page 194
    1                                 LARS HENDRON
    2      suspended solids, fecal coliform bacteria, pH,
    3      as well as ammonia, residual chlorine,
    4      phosphorus, cadmium, lead and zinc, correct?
    5           A.        Yes.
    6           Q.        No limit on PCBs, correct?
    7           A.        Correct.
    8           Q.        And I think you have agreed that
    9      there's never been a quantitative limit on PCB
   10      discharge from your plant, correct?
   11           A.        In no prior permits, correct.
   12                     (WHEREUPON, Hendron Deposition
   13           Exhibit 28:           Noncompliance warning was
   14           marked for identification.)
   15           Q.        Sir, we have placed before you
   16      Exhibit 28, which is a -- essentially a notice
   17      of violation for noncompliance issued by the
   18      Department of Ecology to the City of Spokane,
   19      correct?
   20           A.        Yes, a noncompliance warning.
   21           Q.        Warning.          I'm sorry.
   22           A.        Yes.
   23           Q.        And it says that:                  No later than May
   24      1, 2000, the city shall submit a monitoring
   25      plan to Ecology for review and approval, which

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000091
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21860 Page 63 of 107
  000092


                                                                                    Page 196
    1                                 LARS HENDRON
    2      plan, and I am relatively confident it was
    3      submitted on time.
    4           Q.        And why is it important that Ecology
    5      know what's going on with respect to CSO
    6      impacts and efficacy controls?
    7           A.        Ecology is seeking assurance that
    8      the program that we were going to spend money
    9      building would, indeed, achieve the
   10      requirements.
   11           Q.        I guess I'm not understanding.
   12                     What were you building as of May
   13      1st, 2000?
   14           A.        At that point, we were at the
   15      beginning stages of sizing the CSO tanks that
   16      have now largely been built, siting and sizing
   17      those.
   18                     And there was -- the monitoring plan
   19      was to get more information about the -- I
   20      guess the pollutants in the CSO effluent, I
   21      believe.
   22           Q.        And then it says:                  No later than May
   23      1st, 2000, the city shall submit to Ecology for
   24      review and approval a public notification
   25      system to ensure the public receives adequate

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000092
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21861 Page 64 of 107
  000093


                                                                                    Page 197
    1                                 LARS HENDRON
    2      notification of CSO occurrences and CSO
    3      impacts.
    4                     And that has to be developed by June
    5      30, correct?
    6           A.        Yes.
    7           Q.        And that requires posting of public
    8      notice signs in conspicuous locations, correct?
    9           A.        I believe so.
   10           Q.        So this was required back in 2000,
   11      the notice?
   12           A.        Yes.
   13           Q.        The notice signs regarding --
   14           A.        Yes.
   15           Q.        -- CSO outfalls.
   16                     And nowhere in this document does it
   17      relate that requirement to PCBs, correct?
   18           A.        No, not to the best of my knowledge.
   19           Q.        In fact, all of the signage you see
   20      in the City of Spokane regarding this issue was
   21      required regardless of PCBs; you were already
   22      required to do this, correct?
   23           A.        We were required to put the signs up
   24      in accordance with this document and the CSO
   25      program.

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000093
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21862 Page 65 of 107
  000094


                                                                                    Page 198
    1                                 LARS HENDRON
    2              Q.     Right.         And this was not related to
    3      PCBs?
    4              A.     Not that I am aware of.
    5              Q.     The document here says, in the next
    6      page, and I guess this is the genesis of this
    7      document, it says:             The document submitted to
    8      Ecology did not contain plans that fulfilled
    9      any of these CSO requirements.
   10                     This letter is dated August 10,
   11      2001, right?
   12              A.     Yes, it is.
   13              Q.     And so does this refresh your
   14      recollection as to whether you met the
   15      requirements?
   16              A.     It indicates that we did not meet
   17      all of them, but I did not -- I did not have
   18      personal knowledge of the timing of our efforts
   19      at that point.
   20              Q.     Okay.       So let's just read the rest
   21      of this, and perhaps you'll want to
   22      recharacterize what the city did and didn't do.
   23              A.     Yes.
   24              Q.     It says:          The document submitted to
   25      Ecology did not contain plans that fulfilled

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000094
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21863 Page 66 of 107
  000095


                                                                                    Page 199
    1                                 LARS HENDRON
    2      any of the CSO requirements, referring to
    3      requirements on the previous page that you and
    4      I discussed?
    5           A.        Yes.
    6           Q.        That had deadlines of June 30, 2000,
    7      right?
    8           A.        That is what it says.
    9           Q.        And then it goes on to say:                      It is
   10      important that the city take immediate action
   11      to correct these deficiencies.                        In the past,
   12      Ecology has had several discussions with city
   13      staff and consultants where expectations were
   14      clearly conveyed, correct?
   15           A.        Yes.
   16           Q.        As usual, we're willing to work
   17      closely with the city staff to implement plans
   18      that are acceptable, but notification to the
   19      public and protection of users of the Spokane
   20      River and Long Lake from CSO impacts cannot be
   21      neglected any longer.
   22                     Is that what it says?
   23           A.        That is what it says.
   24           Q.        So the Department of Ecology is
   25      explicitly accusing the city of neglecting its

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000095
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21864 Page 67 of 107
  000096


                                                                                    Page 200
    1                                 LARS HENDRON
    2      legal obligations, correct?
    3           A.        It appears to say that.
    4           Q.        So, again, to revisit your earlier
    5      testimony on this, is it fair to say, or to
    6      conclude, based upon this letter that the city
    7      did not meet the permit deadlines of June 30,
    8      2000 as set forth in this letter?
    9           A.        It appears the city did not meet
   10      Item 4, and only partially met Item 5.                          We had
   11      the signs in place, but the other portions not.
   12           Q.        Okay.
   13                     MR. GOUTMAN:             What are we up to, 29?
   14                     MR. HANSEN:            29.
   15                     (WHEREUPON, Hendron Deposition
   16           Exhibit 29:           Withdrawn document was marked
   17           for identification.)
   18           Q.        So I've placed before you a
   19      memorandum to Dale Arnold from a Robert
   20      Beaumier dated October 4, 2004?
   21           A.        Yes.
   22                     MR. LAND:           I'm going to object here.
   23           This should not have been produced.                           I
   24           believe this should be protected under
   25           attorney-client privilege or attorney work

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000096
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21865 Page 68 of 107
  000097


                                                                                    Page 204
    1                                 LARS HENDRON
    2           A.        Yes.
    3           Q.        -- is that accurate?
    4           A.        (Witness nodded head up and down.)
    5           Q.        Correct?
    6           A.        Yes.
    7           Q.        Ecology approved TMDLs in August of
    8      1999 to address zinc, lead and cadmium
    9      contamination in the Spokane River.
   10                     And we saw that document, correct?
   11           A.        I don't remember looking at the
   12      metals TMDL, but I know it exists.
   13           Q.        I'm sorry.
   14                     In any event, you would agree that
   15      in August of 1999, the TMDL was issued for
   16      zinc, lead and cadmium contamination as
   17      indicated in the city of Spokane's Stormwater
   18      Management Plan of 2004?
   19           A.        Yes.
   20           Q.        And it says that:                  The national
   21      pollutant discharge elimination system --
   22                     (The Court Reporter requested
   23           clarification.)
   24           Q.        The national pollutant discharge
   25      elimination system permits for point source

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000097
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21866 Page 69 of 107
  000098


                                                                                    Page 205
    1                                 LARS HENDRON
    2      discharges to the river now have
    3      performance-based limits of cadmium, lead and
    4      zinc; is that correct?
    5           A.        Yes.
    6           Q.        The performance-based limits were
    7      developed using each respective discharges'
    8      effluent monitoring data.
    9                     Did I read that correctly?
   10           A.        Yes.
   11           Q.        And that's accurate, correct?
   12           A.        Yes.
   13           Q.        The TMDL was established in November
   14      of 1992 for phosphorus in the river and a TMDL
   15      for dissolved oxygen is currently being
   16      developed.
   17                     Is that correct?
   18           A.        Yes.
   19           Q.        So we know that there are TMDLs
   20      applicable to the Riverside facility as of 1992
   21      for phosphorus, correct?
   22           A.        Yes.
   23           Q.        And we know that there are TMDLs
   24      applicable to the Riverside facility for zinc,
   25      lead, cadmium as of August of 1999, correct?

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000098
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21867 Page 70 of 107
  000099


                                                                                    Page 214
    1                                 LARS HENDRON
    2           Q.        How about in the 2005 plan?
    3           A.        I don't believe that they were.
    4           Q.        Let me ask you this more globally:
    5      Can you cite, with respect to the CSO reduction
    6      plan, could you cite to me any engineering
    7      element that was made necessary because of
    8      PCBs, but would have been dispensed with had
    9      PCBs never been invented?
   10           A.        I do not think so.
   11           Q.        And same question with the NLT
   12      construction and design.
   13           A.        I would say yes.
   14           Q.        The same answer?
   15           A.        Yes.
   16           Q.        So there's no element -- design
   17      element that was made necessary specifically to
   18      address PCBs that could have been dispensed
   19      with had PCBs never been invented?
   20           A.        Not that I'm aware of.
   21           Q.        The same thing with the MS-4
   22      projects that we see throughout the city and
   23      have been implemented, is there any design
   24      aspect of any of those that were made necessary
   25      by PCBs and that could have been dispensed with

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000099
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21868 Page 71 of 107
  000100


                                                                                    Page 215
    1                                 LARS HENDRON
    2      had PCBs never been invented?
    3             A.      In terms of design, I would say, no.
    4             Q.      Okay.       Well, we'll get to that
    5      further.      Okay?
    6                     Okay.       Do you remember in 2006, you
    7      went on a tour of facilities back east to look
    8      at how they were addressing phosphorus?
    9             A.      Yes.
   10             Q.      Can you tell me about that?
   11             A.      I'm trying to remember which trip
   12      this was.
   13             Q.      Well, you went to Syracuse, did you
   14      not?
   15             A.      That's the one.                  Yes, we visited the
   16      Syracuse, New York, treatment plant, and two
   17      others, I believe; Washington D.C. and
   18      Alexandria, Virginia.
   19             Q.      And here's one for whatever we're up
   20      to up.
   21                     MR. HANSEN:            32.
   22                     MR. GOUTMAN:             32.
   23                     (WHEREUPON, Hendron Deposition
   24             Exhibit 32:         Summary of plant tour was
   25             marked for identification.)

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000100
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21869 Page 72 of 107
  000101


                                                                                    Page 220
    1                                 LARS HENDRON
    2      large --
    3           Q.        You spent a lot of time.
    4           A.        Yes, we spent some significant time.
    5           Q.        And a lot of money?
    6           A.        Uh-huh.
    7           Q.        Yes?
    8           A.        Yes.
    9           Q.        To meet legal requirements of
   10      phosphorus -- regarding phosphorus, correct?
   11           A.        Yes.
   12           Q.        And, in fact, the next-level
   13      treatment was designed specifically to address
   14      phosphorus removal requirements, correct?
   15           A.        It was -- the primary driver was
   16      phosphorus reduction.
   17                     (WHEREUPON, Hendron Deposition
   18           Exhibit 34:           Eastern Washington Phase II
   19           Municipal Stormwater Permit was marked for
   20           identification.)
   21           Q.        This is Exhibit 34.                    We've placed
   22      before you Exhibit 34, which is another permit
   23      issued by Ecology to the City of Spokane
   24      regarding your municipal stormwater system; is
   25      that correct?

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000101
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21870 Page 73 of 107
  000102


                                                                                    Page 221
    1                                 LARS HENDRON
    2           A.        Yes.
    3           Q.        Is this the first stormwater permit
    4      that you were issued?
    5           A.        Yes.
    6           Q.        And it was issued on January 17,
    7      with an effective date of February 16, 2007,
    8      correct?
    9           A.        Correct.
   10           Q.        And it basically -- I think I
   11      misspoke.      I said it was issued to the City of
   12      Spokane.      I may have.
   13                     But it was really an eastern
   14      Washington permit, correct?
   15           A.        It was a general permit, but it was
   16      issued to the city.
   17           Q.        Okay.       And it's applicable and
   18      binding upon the city, correct; applicable to
   19      and binding upon the city?
   20           A.        Correct.
   21           Q.        And it is applicable to owners and
   22      operators of regulated small municipal separate
   23      storm sewer systems located in eastern
   24      Washington; is that correct?
   25           A.        Yes.

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000102
Case 2:15-cv-00201-SMJ    ECF No. 421-1    filed 01/28/20     PageID.21871 Page 74 of 107
  000103


                                                                                     Page 222
    1                                  LARS HENDRON
    2              Q.       And that would be you?
    3              A.       That would include the City of
    4      Spokane.
    5              Q.       And it talks again about this -- I'm
    6      sorry -- I'm referring to Page 12 of 57.                            It
    7      talks, once again, about these best management
    8      plans [sic] that we have been talking about
    9      where you guys were talking about in various
   10      city documents since the 1970s?
   11                       MR. LAND:          Best management
   12              practices, right?
   13                       MR. GOUTMAN:            Did I say plans?
   14                       MR. LAND:          Yeah.
   15      BY MR. GOUTMAN:
   16              Q.       I'm sorry.          Best management
   17      practices.
   18              A.       Yes.
   19              Q.       And they -- well, strike that.
   20                       It says -- on Page 34 of 57, it
   21      says:        The following requirements apply, if
   22      applicable -- I'm paraphrasing -- TMDL is
   23      approved for a stormwater discharges from MS-4s
   24      owned and operated by the permittee; is that
   25      correct?

                                TSG Reporting - Worldwide   877-702-9580

                                                                                            000103
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21872 Page 75 of 107
  000104


                                                                                    Page 224
    1                                 LARS HENDRON
    2      if you look at that.
    3           A.        Yes.
    4           Q.        Does it call for monitoring?
    5           A.        Which section?               Oh, down here.          A.
    6           Q.        C.     Well, stormwater monitoring.
    7           A.        C1-A.       Yes, it does.
    8           Q.        And that monitoring should include
    9      assessment of the effectiveness of the controls
   10      you place on stormwater-related problems,
   11      correct?      I'm looking -- I'm sorry, sir.                       I'm
   12      looking at Page 36 of 57, section B.
   13           A.        Yes, under targeted stormwater
   14      management plan effectiveness monitoring.
   15           Q.        So your answer is yes?
   16           A.        Just let me reread quickly.
   17           Q.        Take your time, sir.
   18           A.        It requires the city -- or required
   19      the city to prepare to conduct monitoring to
   20      determine the effectiveness, and then spelled
   21      out more specifically what's involved in that.
   22           Q.        Okay.       Thank you.
   23                     Am I correct that this permit does
   24      not specifically mention PCBs?
   25           A.        I believe it does not.

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000104
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21873 Page 76 of 107
  000105


                                                                                    Page 228
    1                                 LARS HENDRON
    2           Q.        I just want to backtrack to a
    3      subject that I mentioned, and I'm sorry for
    4      jumping around late in the day.                         My brain gets
    5      a little fried.
    6                     Sir, with respect to the -- all of
    7      these storage tanks that had been built or in
    8      the process of being built, they were -- I
    9      think we have established that they were being
   10      built because of requirements of -- legal
   11      requirements of the permits, correct?
   12           A.        The permit required, yes.
   13           Q.        And am I correct that all of that
   14      construction would have been necessary to
   15      comply with those permits, even if PCBs had
   16      never been invented?
   17           A.        I believe so, yes.
   18           Q.        And same for the next level
   19      treatment facility, correct?
   20           A.        Yes.
   21           Q.        And same for the various MS-4
   22      projects?
   23                     MR. LAND:           Objection.             Vague as to
   24           the various MS-4 projects.
   25      BY MR. GOUTMAN:

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000105
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21874 Page 77 of 107
  000106


                                                                                    Page 229
    1                                 LARS HENDRON
    2           Q.        Okay.
    3           A.        There was a shift in the impetus
    4      behind the MS-4 projects.                   When the city became
    5      aware around 2007 with the source assessment
    6      that stormwater from the city was causing or
    7      contributing to the PCB problem, our emphasis
    8      on -- or the driver for our stormwater program
    9      at that point began shifting more toward PCB
   10      compliance than phosphorus.
   11           Q.        That wasn't my question.
   12           A.        I'm sorry.
   13           Q.        Let me ask it again.
   14                     With respect to the MS-4 projects --
   15      I'm not asking about impetus -- with respect to
   16      the MS-4 projects that had been undertaken or
   17      being undertaken, am I correct those would be
   18      required, under your permits, to require best
   19      management practices, even if PCBs had never
   20      been invented?
   21                     MR. LAND:           Objection.             Vague as to
   22           time.
   23                     MR. GOUTMAN:             Go ahead.
   24                     MR. LAND:           I'm asking if you're
   25           talking about current projects or projects

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000106
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21875 Page 78 of 107
  000107


                                                                                    Page 233
    1                                 LARS HENDRON
    2              A.     A water quality problem.
    3              Q.     There is nothing in this permit that
    4      sets forth discharge limits for any particular
    5      substance, correct?
    6              A.     I believe that's correct.
    7              Q.     All it does is say you have to adopt
    8      best management practices to address
    9      non-stormwater discharges, correct?
   10              A.     Yes.
   11              Q.     It was in 19 -- excuse me -- in 2014
   12      where specific chemicals or constituents were
   13      identified in your stormwater permit, correct?
   14              A.     I don't recall.                  I would need to
   15      look at the permit.
   16              Q.     In any event, we can agree that
   17      there is nothing in this permit that identifies
   18      PCBs?
   19              A.     I don't recall PCBs identified in
   20      this permit.
   21              Q.     So in 2014 -- this will be the next
   22      exhibit.
   23                     MR. HANSEN:            35.
   24                     MR. GOUTMAN:             Number 35.
   25                     (WHEREUPON, Hendron Deposition

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000107
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21876 Page 79 of 107
  000108


                                                                                    Page 234
    1                                 LARS HENDRON
    2           Exhibit 35:           Appendix 2 - Total Maximum
    3           Daily Load Requirements was marked for
    4           identification.)
    5           Q.        This is part of -- why don't you
    6      look at this for the record.                      This says Total
    7      Maximum Daily Load (TMDL) Requirements Eastern
    8      Washington Phase II Municipal Water Permit,
    9      August 1, 2014.
   10                     It says that on the bottom, correct?
   11           A.        Yes.
   12           Q.        And if you turn to Page 7 of 10 --
   13           A.        All right.
   14           Q.        -- it says at the bottom:                       Actions
   15      Required:      The City of Spokane and Spokane
   16      County shall each develop and implement
   17      monitoring programs for phosphorus, ammonia and
   18      CBOD according to the schedules outlined below.
   19      Flow rates shall also be measured in order to
   20      calculate volumes of stormwater to determine
   21      pollutant loadings.
   22                     Is that what it says?
   23           A.        It does.
   24           Q.        And the name of TMDL is Dissolved
   25      Oxygen Total Maximum Daily Load, correct?

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000108
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21877 Page 80 of 107
  000109


                                                                                    Page 235
    1                                 LARS HENDRON
    2           A.        Correct.
    3           Q.        And the parameters are total
    4      phosphorus, ammonia and CBOD5, correct?
    5           A.        Yes.
    6           Q.        And these requirements, according to
    7      this permit, apply to areas served by MS-4s
    8      owned and operated by the permittees within the
    9      TMDL coverage area; is that correct?
   10           A.        Yes.
   11           Q.        So they apply to all the cities in
   12      the MS-4 systems, correct?
   13           A.        Correct.
   14           Q.        Am I correct that all of the
   15      infrastructure and best management measures
   16      that you have undertaken would be required to
   17      meet this permit, even if PCBs had never been
   18      invented?
   19                     MR. LAND:           Objection.             Vague as to
   20           time.      Are we talking this time period or
   21           current?
   22                     MR. GOUTMAN:             Speaking.              Okay.
   23      BY MR. GOUTMAN:
   24           Q.        Go ahead.
   25           A.        Please repeat the question.

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000109
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21878 Page 81 of 107
  000110


                                                                                    Page 252
    1                                 LARS HENDRON
    2      removal.
    3                     Now, let's just step back.                      Alum is
    4      a chemical that's introduced during the
    5      next-level treatment to precipitate phosphorus,
    6      correct?
    7             A.      It's actually introduced in all
    8      three:      The primary, secondary, tertiary, to
    9      precipitate phosphorus.
   10             Q.      Okay.       Just focusing on the NLT, it
   11      was introduced in the NLT to precipitate
   12      phosphorus, correct?
   13             A.      Yes.
   14             Q.      That is, precipitate, meaning get it
   15      out?
   16             A.      The dissolved pieces of phosphorus
   17      grab onto that and make a particle big enough
   18      that we can capture.
   19             Q.      It says:          Extending phosphorus
   20      removal season looks to benefit water quality
   21      to an extent that might allow Ecology to be
   22      more liberal with the allowable discharge
   23      concentrations.          Let me stop.
   24                     Extending phosphorus removal season,
   25      meaning extending it beyond the -- what's

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000110
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21879 Page 82 of 107
  000111


                                                                                    Page 264
    1                                 LARS HENDRON
    2           Q.        I've placed before you the city of
    3      Spokane's comments to draft NPDES permit; is
    4      that correct?
    5           A.        It appears so, yes.
    6           Q.        Are you familiar with this document?
    7           A.        Let me look.             I remember we
    8      submitted comments to Ecology.
    9           Q.        By the way, when is the NLT
   10      scheduled to finish?
   11           A.        It should be operational in 2021.
   12           Q.        So you would not incur added
   13      operational costs regarding non-critical season
   14      operation until 2021, correct?
   15           A.        Correct.
   16           Q.        So I just want to direct your
   17      attention -- did you say that you were familiar
   18      with this document?
   19           A.        I remember we submitted comments to
   20      Ecology.
   21           Q.        Did you have any input?
   22           A.        I would have reviewed the comments
   23      and possibly added a few thoughts.
   24           Q.        What is the vetting process for
   25      submitting comments to something like a draft

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000111
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21880 Page 83 of 107
  000112


                                                                                    Page 265
    1                                 LARS HENDRON
    2      NPDES within the city?
    3           A.        The draft permit comes to the city.
    4      It's circulated amongst, primarily, the
    5      treatment staff who were familiar with the
    6      requirements, and then they provide comments
    7      back that hopefully help make the permit more
    8      implementable.
    9           Q.        So it's subject to review by a
   10      number of people knowledgeable about these
   11      issues within the city, correct?
   12           A.        Correct.
   13           Q.        If you turn to Page 4 of 6, the
   14      second to last bullet.
   15           A.        Yes.
   16           Q.        It says:          There are no PCB design
   17      loadings associated with the NLT treatment
   18      system design.         NLT was constructed solely for
   19      phosphorus removal and compliance with the DO
   20      TMDL requirements.             While additional PCB
   21      removal may be achieved through this system, it
   22      is not verified that PCB removal was not a
   23      design consideration.
   24                     Is that what the city said?
   25           A.        Yes.

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000112
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21881 Page 84 of 107
  000113


                                                                                    Page 266
    1                                 LARS HENDRON
    2           Q.        And then it goes on to say:                      Rather
    3      than being required to operate NLT year-round
    4      to control PCBs beginning in 2026, the city
    5      intends to pilot or prepare to pilot NLT to
    6      determine the efficacy of PCB removal during
    7      this permit term, 2016 to -- excuse me -- 2021.
    8                     Is that correct?
    9           A.        That is what it says.
   10           Q.        Am I correct that Spokane County has
   11      a next-level treatment facility, correct?
   12           A.        Of a sort, yes.
   13           Q.        Okay.       Am I correct that they
   14      operate their filters year-round to further
   15      remove TSS and BDD [sic], but not PCBs -- BOD?
   16      Excuse me.
   17           A.        I'm not certain.
   18           Q.        So I'm going to show you what
   19      appears to be one chapter of the Spokane County
   20      treatment plan.
   21                     (WHEREUPON, Hendron Deposition
   22           Exhibit 42:           Chapter from Spokane Country
   23           treatment plan was marked for
   24           identification.)
   25           Q.        Dated December 17, 2007, this is

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000113
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21882 Page 85 of 107
  000114


                                                                                    Page 271
    1                                 LARS HENDRON
    2           Q.        And it says:             The City of Spokane is
    3      required by its NPDES permit, WA 002447-3, to
    4      install next-level treatment at the wastewater
    5      treatment facility, correct?
    6           A.        Yes.
    7           Q.        Implementation is required by March
    8      1, 2021 to comply with the Washington State
    9      Department of Ecology's Dissolve Oxygen Total
   10      Maximum Daily Load regarding nutrients.
   11                     Is that what it says?
   12           A.        Yes.
   13           Q.        Am I correct that it is not required
   14      with respect to any discharges of PCBs,
   15      correct?
   16           A.        Correct.
   17           Q.        And then part of your response to
   18      number 11 was:         The primary purpose of these --
   19      the last sentence:             The primary purpose of
   20      these tertiary treatment upgrades is to achieve
   21      total phosphorus removal to 18 micrograms per
   22      liter or less during the critical season of
   23      March 1 through 31 to comply with the
   24      Department of Ecology's Dissolved Oxygen Total
   25      Maximum Daily Load; is that correct?

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000114
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21883 Page 86 of 107
  000115


                                                                                    Page 272
    1                                 LARS HENDRON
    2           A.        Yes.
    3           Q.        And that's accurate; is that
    4      correct?
    5           A.        That is accurate.
    6                     (WHEREUPON, Hendron Deposition
    7           Exhibit 44:           NPDES issued to Spokane from
    8           Ecology issued June 16th, 2011 was marked
    9           for identification.)
   10      BY MR. GOUTMAN:
   11           Q.        You've been placed before you
   12      Exhibit 44, which is the NDES -- I'm sorry --
   13      NPDES issued to Spokane from Ecology issued
   14      June 16th, 2011, effective date, July 1, 2011;
   15      is that correct?
   16           A.        Yes.
   17           Q.        And that sets forth, beginning on
   18      Page 8 of 7 [sic], certain effluent
   19      limitations, correct?
   20           A.        I'm sorry.           Section S-8 or Page --
   21           Q.        Page -- I'm sorry -- 8 of 67, upper
   22      right corner.
   23           A.        Yes.      All right.
   24           Q.        So this is 2011, right?
   25           A.        Correct.

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000115
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21884 Page 87 of 107
  000116


                                                                                    Page 273
    1                                 LARS HENDRON
    2              Q.     And the permit says that you had to
    3      install, essentially, the next-level treatment
    4      for full phosphorus removal by March 1, 2018,
    5      correct?
    6              A.     At this time, yes.
    7              Q.     And you didn't meet that deadline?
    8              A.     We got an extension of that deadline
    9      to --
   10              Q.     When -- you got an extension about
   11      six or seven years later, right?
   12              A.     I think the extension was granted
   13      about two or three -- two or three years ago,
   14      in the neighborhood of 2017.
   15              Q.     We'll get to that.
   16                     In any event, that was a deadline
   17      you didn't meet, correct?
   18              A.     That was a deadline we modified.
   19              Q.     You didn't meet the March 1, 2017
   20      deadline that was outlined in this 2011 permit,
   21      did you?
   22              A.     Correct.          That was a construction
   23      deadline, which we're doing the project
   24      differently.
   25              Q.     And then after the construction is

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000116
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21885 Page 88 of 107
  000117


                                                                                    Page 277
    1                                 LARS HENDRON
    2           Q.        And then it says:                  The City of
    3      Spokane has constructed a total of six CSO
    4      controlled facilities, and so forth, and
    5      eliminated various CSO outfalls, correct?
    6           A.        Yes.
    7           Q.        And, again, this is designed to
    8      comply with your NS- -- your permit, correct?
    9           A.        Correct.
   10           Q.        I'm trying to shorten this.                      Okay.
   11                     June 30th.           So going back to the
   12      questions we were asking about that 2018
   13      deadline, we'll mark this as the next exhibit.
   14                     (WHEREUPON, Hendron Deposition
   15           Exhibit 46:           Administrative Order was
   16           marked for identification.)
   17           Q.        Exhibit 46 is correspondence from --
   18      and an order from the Department of Ecology
   19      dated June 30, 2017; is that correct?
   20           A.        Yes.
   21           Q.        And it issued an Administrative
   22      Order, which they are enclosing, correct?
   23           A.        Yes.
   24           Q.        And it mentions that you had a March
   25      1, 2018 deadline to submit verification that

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000117
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21886 Page 89 of 107
  000118


                                                                                    Page 278
    1                                 LARS HENDRON
    2      the NLT had been installed.                     I'm just
    3      paraphrasing.
    4             A.      Correct.
    5             Q.      And it says, quote:                    The City of
    6      Spokane staff had told us the above dates when
    7      likely to be met.
    8                     Correct?
    9             A.      Correct.
   10             Q.      So does this refresh your
   11      recollection as to when you told the Department
   12      of Ecology that you couldn't meet the 2018
   13      deadline?
   14             A.      Yes, in writing, although we had
   15      been talking with them about it earlier.
   16             Q.      It would have been about a year
   17      before the deadline, correct?
   18             A.      Yes.
   19             Q.      Less than a year, right?
   20             A.      Correct.
   21             Q.      I'd like to do something that it's
   22      just designed to save time and paper, okay, and
   23      that is -- I'll set up the foundation with you,
   24      sir.    You have -- you publish, on a yearly
   25      basis, a summary of the CSO overflow events,

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000118
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21887 Page 90 of 107
  000119


                                                                                     Page 280
    1                                 LARS HENDRON
    2      appears, in your reviewing that, whether that
    3      is what this exhibit represents as I'm
    4      characterizing it.             Okay?        And I'm doing this
    5      to save time.
    6           A.        I understand.
    7                     (Witness examining document.)
    8           Q.        While you're doing that, I will note
    9      that the -- strike that.
   10           A.        The document appears as you
   11      represented it.
   12           Q.        Okay.       So it's not -- so we're
   13      clear, it's not necessary for me to go
   14      tediously through each of those reports and get
   15      you to say, yes, that's what the data is in the
   16      reports; that this exhibit reflects that data
   17      that was produced by the City of Spokane?
   18           A.        It seems to, and, yes.
   19           Q.        Thank you.
   20                     So why -- am I correct that -- if
   21      you turn to the second to last page and the
   22      last page.
   23           A.        Yes.
   24           Q.        It summarizes discharges from 2003
   25      to 2017; is that correct; the CSO events?                           I'm

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000119
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21888 Page 91 of 107
  000120


                                                                                    Page 281
    1                                 LARS HENDRON
    2      sorry.
    3           A.        Yes.
    4           Q.        And volume, correct?
    5           A.        This particular one talks about
    6      number of CSO events and inches of
    7      precipitation.
    8           Q.        And the next --
    9           A.        And the volume --
   10           Q.        The next page --
   11           A.        -- volume is on the next page.
   12           Q.        Okay.       And so we're clear, the
   13      events -- overflow events as recently as 2017
   14      were 144, correct?
   15           A.        Yes.
   16           Q.        And so forth.
   17                     And going back in time, they were as
   18      high as 397, which was in 2006?
   19           A.        Yes.
   20           Q.        And the volume -- it's the next
   21      page, the volume in millions of gallons, as
   22      recently as 2017, was 71 million gallons of
   23      overflow; is that correct?
   24           A.        Yes.
   25           Q.        And going back in time, it was as

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000120
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21889 Page 92 of 107
  000121


                                                                                    Page 282
    1                                 LARS HENDRON
    2      high as 116 million gallons in 2006, correct?
    3           A.        Yes.
    4           Q.        And am I correct that in 2017, if
    5      you turn to the third to last page -- go the
    6      other way, there were a number of CSO outfalls
    7      that violated the one overflow per year permit
    8      requirement, correct?
    9           A.        I'm looking at that.                     It would be
   10      the fourth column over?
   11           Q.        Yes.
   12           A.        Yes.
   13           Q.        In fact, 15 of them, correct, 15 of
   14      the CSO outfalls?             I'm counting right?
   15           A.        I'll couch my answer slightly.                       It
   16      appears -- it looks like 15 is right, however,
   17      with a 20-year averaging period, a tank is
   18      allowed to go off more than once or to overflow
   19      more than once in a given year.
   20           Q.        Okay.       But you wouldn't happen to
   21      know, for example, with respect to -- let's
   22      take a look at Number 24.
   23           A.        Yes.
   24           Q.        24-A, it's 27, 24-B, for a total of
   25      28, can we safely assume that 24 violated the

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000121
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21890 Page 93 of 107
  000122


                                                                                    Page 283
    1                                 LARS HENDRON
    2      ten-year average?
    3           A.        It overflowed, yes.
    4           Q.        In 2017?
    5           A.        Correct.
    6           Q.        So just so we're clear, then, you
    7      would agree with me that as of 2017, the city
    8      was in violation of its NPDES permit
    9      requirements of one outfall per year?
   10           A.        I believe that in 2017, the city
   11      negotiated an extension of the requirement to
   12      have all the tanks done by 2017.
   13                     So that those few remaining tanks,
   14      what you're seeing here as still overflowing,
   15      would be completed very shortly after.
   16           Q.        Maybe I wasn't clear.
   17                     Would you agree with me that your
   18      NPDES permit allows, again, on a rolling
   19      10-year average --
   20           A.        Yes.
   21           Q.        -- only one overflow per outfall per
   22      year, correct?
   23           A.        Once the tank -- once that basin is
   24      controlled and has its tank in place, I believe
   25      that's when the counting starts.

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000122
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21891 Page 94 of 107
  000123


                                                                                    Page 289
    1                                 LARS HENDRON
    2           Q.        Am I correct that the Department of
    3      Ecology had promulgated a PCB water level
    4      criterion of 170 ppq way back when, correct?
    5           A.        That's the number that I'm first
    6      familiar with, correct.
    7           Q.        Okay.       And then, as I understand it,
    8      in November of 2016, the EPA disapproved the
    9      170 ppq standard and replaced with a 7 ppq
   10      standard; is that correct?
   11           A.        I believe that's also correct.
   12           Q.        And you're also aware that recently,
   13      this month, the EPA has reversed that, correct?
   14           A.        I did hear about that.
   15                     (WHEREUPON, Hendron Deposition
   16           Exhibit 48:           Letter dated May 10, 2019 was
   17           marked for identification.)
   18                     MR. GOUTMAN:             Is that -- excuse me,
   19           Mr. Videographer, is that stack of
   20           documents blocking the view of the witness?
   21                     THE VIDEOGRAPHER:                  No.
   22                     MR. GOUTMAN:             No, I didn't mean -- I
   23           was just asking.
   24           Q.        Okay.       We have placed in front of
   25      you a letter to Ms. Bellon, B-e-l-l-o-n, of

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000123
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21892 Page 95 of 107
  000124


                                                                                    Page 296
    1                                 LARS HENDRON
    2      reconsidered, along with so many others that
    3      proceeded after the November election.
    4                     Did I read that correctly?
    5           A.        Yes.
    6           Q.        As mayor of the City of Spokane, it
    7      is my responsibility to protect our citizens,
    8      our economy and our river.                      We are doing that
    9      today.    Unfortunately, the new EPA water
   10      quality standards threaten all of those values.
   11                     Is that what the City of Spokane
   12      wrote to EPA headquarters in Washington?
   13           A.        Yes, it is.
   14           Q.        Just skipping a paragraph:
   15      Consistently over the past several years, the
   16      city has supported Ecology's process to update
   17      the water quality standards for protecting
   18      human health (fish consumption rates) --
   19                     (The Court Reporter requested
   20           clarification.)
   21           Q.        Parens, fish consumption rates,
   22      close parens, as found in Chapter 173-101A of
   23      the Washington Administrative Code.
   24                     And it goes on to describe what
   25      Ecology did, correct?

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000124
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21893 Page 96 of 107
  000125


                                                                                    Page 297
    1                                 LARS HENDRON
    2           A.        It appears to do that, yes.
    3           Q.        Yeah.       And it says:               We applauded
    4      DOE's efforts in developing criteria for PCBs,
    5      arsinic and methyl mercury that used the
    6      scientific standards, common sense, and
    7      conditions within Washington state.
    8                     Correct?
    9           A.        Yes.
   10           Q.        And that was the position of the
   11      City of Spokane, correct?
   12           A.        Yes, as expressed here.
   13           Q.        Yep.      And then it goes on:                  Instead
   14      of supporting this collaborative process, the
   15      EPA turned Ecology's thoughtful and
   16      science-based rule on its head, leaving Ecology
   17      with a nearly impossible compliance workload,
   18      municipal discharges with unachievable and
   19      immeasurable standards, and the public with a
   20      tremendous impending financial drain on the
   21      economy without a reasonable expectation of an
   22      increased health benefit.
   23                     That's what it says?
   24           A.        Yes.
   25           Q.        Can we take that to mean that he

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000125
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21894 Page 97 of 107
  000126


                                                                                    Page 298
    1                                 LARS HENDRON
    2      does not believe that the 7 ppq will result in
    3      an increased health benefit, he meaning the
    4      city?
    5              A.     This letter, I presume, points
    6      toward the HHC, the Human Health Criteria, and
    7      that going as far down as 7 would not have as
    8      much benefit as one would hope.
    9              Q.     It says:          Without reasonable
   10      expectation of an increased health benefit.
   11                     Is that what it says?
   12              A.     Yes.      That would not -- yes.
   13              Q.     And then it continues:                          We are
   14      particularly concerned about the numerical
   15      limits of PCBs in the EPA rule.                         The standard
   16      at 7 ppq is unachievable with any current or
   17      anticipated technology.                 There aren't tests
   18      that can effectively measure PCBs at that
   19      level, and there is no evidence that the
   20      standard will provide an increased health
   21      benefit for citizens.
   22                     That's what the City of Spokane said
   23      to the EPA, correct?
   24              A.     Yes.
   25              Q.     The city has strongly supported

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000126
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21895 Page 98 of 107
  000127


                                                                                    Page 300
    1                                 LARS HENDRON
    2           for identification.
    3           Q.        I've handed you Exhibit 52, which is
    4      the 2016 Comprehensive Plan prepared by the
    5      task force; is that correct?
    6           A.        Yes.
    7           Q.        It was prepared by LimnoTech on
    8      behalf of the task force?
    9           A.        That's correct.
   10           Q.        And the city is a participant in
   11      that task force; is that correct?
   12           A.        Yes.
   13           Q.        If you turn to Page 10 --
   14           A.        All right.
   15           Q.        -- four lines from the bottom --
   16      five lines, it says:               Average concentrations at
   17      all stations show compliance with the current
   18      Washington state water quality standard of 170
   19      picograms per liter, which is parts per
   20      quadrillion, ppq, right?
   21           A.        Correct.
   22           Q.        So as of 2016, the task force is
   23      saying that the PBC concentrations in the
   24      Spokane River comply with the EPA 170 ppq
   25      standard, correct?

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000127
Case 2:15-cv-00201-SMJ   ECF No. 421-1    filed 01/28/20     PageID.21896 Page 99 of 107
  000128


                                                                                    Page 301
    1                                 LARS HENDRON
    2                     MR. LAND:           Objection, misleading.
    3           You can answer.
    4                     THE WITNESS:             It indicates that it
    5           complies with the former Washington state
    6           standard of 170 or maybe -- actually, not
    7           former at that time.
    8      BY MR. GOUTMAN:
    9           Q.        The present 170 -- let me just
   10      rephrase it.
   11                     It is saying that the average levels
   12      are less than 170 ppq?
   13           A.        Yes.
   14                     (WHEREUPON, Hendron Deposition
   15           Exhibit 53:           Draft publication from the
   16           Spokane River Regional Toxics Task Force
   17           was marked for identification.)
   18           Q.        I've handed you a draft publication
   19      of the task force through its engineer
   20      LimnoTech titled -- it's dated February 20,
   21      2019, so just a couple months ago?
   22           A.        Yes.
   23           Q.        And it's a technical -- 2018
   24      technical activities report?
   25           A.        Yes.

                               TSG Reporting - Worldwide   877-702-9580

                                                                                           000128
Case 2:15-cv-00201-SMJ   ECF No. 421-1      filed 01/28/20     PageID.21897 Page 100 of
000129                                    107


                                                                                     Page 304
  1                                   LARS HENDRON
  2      problem made those results invalid.
  3            Q.        So once again in -- as of February
  4      20, 2019, the Spokane River PCBs concentrations
  5      are less than 170 ppq, correct?
  6            A.        Based on these cites, yes.
  7            Q.        Are you aware of any test data that
  8      would suggest that the average concentrations
  9      are greater than 170?
 10            A.        No.
 11            Q.        Am I correct, sir, that in reaching
 12      its original determination, and Ecology
 13      reaching its original determination, that
 14      the -- in promulgating the 177 ppq standard, it
 15      determined in its judgment that PCBs levels at
 16      or below those concentrations were safe?
 17            A.        I am -- I would say that they put
 18      that number out as achieving the Human Health
 19      Criteria.       I don't know that they would ever
 20      say safe.
 21            Q.        Well, is it the city's position that
 22      the Department of Ecology promulgates water
 23      standards that it believes are unsafe, or cause
 24      an unreasonable risk of harm to humans and the
 25      environment?

                               TSG Reporting - Worldwide   877-702-9580

                                                                                          000129
Case 2:15-cv-00201-SMJ   ECF No. 421-1      filed 01/28/20     PageID.21898 Page 101 of
000130                                    107


                                                                                     Page 306
  1                                   LARS HENDRON
  2            Q.        What it says:               There's no evidence
  3      that the 7 ppq standard will provide an
  4      increased health benefit for citizens.
  5                      Correct?
  6            A.        Correct.
  7            Q.        And, certainly, it's not the City of
  8      Spokane's position that Mayor Condon and the
  9      city, in writing to the EPA, requesting the
 10      withdrawal of the 7 ppq standard and the
 11      reinstitution of the 170 ppq standard, that
 12      that would result in an unsafe river, correct?
 13            A.        Again, I'm struggling with the word
 14      "safe."     The words that he used were that
 15      lowering the standard to 7 would not result in
 16      an increased health benefit.
 17            Q.        Well, let me ask it this way, sir:
 18      Would the City of Spokane advocate a PCB water
 19      level that it believed was unsafe for the
 20      citizens?
 21            A.        No.
 22                      MR. GOUTMAN:              So is it your position
 23            that the next witness will discuss nuisance
 24            issues in activities on the river?
 25                      MR. LAND:            You're talking about the

                               TSG Reporting - Worldwide   877-702-9580

                                                                                          000130
Case 2:15-cv-00201-SMJ   ECF No. 421-1     filed 01/28/20    PageID.21899 Page 102 of
000131                                   107


                                                                                   Page 310
  1                                 LARS HENDRON
  2      and heat, correct?
  3             A.       That sounds like what I've heard,
  4      yes.
  5             Q.       And am I correct that there are
  6      byproduct PCBs in the Spokane River?
  7             A.       I believe that is true.
  8             Q.       With respect to intentionally
  9      manufactured PCBs, would you agree with me that
 10      they were an industrial product sold in bulk to
 11      manufacturers who used them to make other
 12      products?
 13                      MR. LAND:          Objection, calls for
 14             speculation.          You may answer.
 15                      THE WITNESS:            I believe that is
 16             true.
 17      BY MR. GOUTMAN:
 18             Q.       And would you agree with me that
 19      those manufacturers used PCBs because PCBs
 20      possessed a number of properties that they
 21      found desirable, such as non-flammability?
 22                      MR. LAND:          I'm going to object.               I
 23             believe this is beyond the scope of this
 24             deposition.         I think there's another topic
 25             that that addresses, but let me look

                             TSG Reporting - Worldwide   877-702-9580

                                                                                        000131
Case 2:15-cv-00201-SMJ   ECF No. 421-1     filed 01/28/20    PageID.21900 Page 103 of
000132                                   107


                                                                                   Page 322
  1                                 LARS HENDRON
  2      hydroseeding as part of the surface
  3      restoration.
  4            Q.        Hydroseed was used in the Spokane
  5      River restoration project, correct?
  6            A.        In which project was that?
  7            Q.        It says, the subject, hydroseed use
  8      in river restoration project?
  9            A.        Yes.     That's a very vague title, so
 10      I'm not sure which project that was, but, yes,
 11      hydroseed appears to have been used.
 12            Q.        Okay.      And if you turn -- flip the
 13      page, it refers to an attached report.                          I don't
 14      have the report, but PCBs detected in the
 15      amount of 2,509 micrograms per kilogram, which
 16      is parts per billion, correct?
 17            A.        Yes.
 18            Q.        Did I already ask you, did --
 19      byproduct PCBs are also found in deicers; is
 20      that correct?
 21            A.        I have been told that, yes.
 22            Q.        And these are all products that the
 23      city uses or that its contractors use, correct?
 24            A.        Yes.
 25            Q.        So the city's activities contribute

                             TSG Reporting - Worldwide   877-702-9580

                                                                                        000132
Case 2:15-cv-00201-SMJ   ECF No. 421-1     filed 01/28/20    PageID.21901 Page 104 of
000133                                   107


                                                                                   Page 323
  1                                 LARS HENDRON
  2      to the concentrations of byproduct PCBs that
  3      are found in the Spokane River, correct?
  4            A.        It seems they could.
  5            Q.        Am I correct that the city passed an
  6      ordinance that required selection of products
  7      that did not contain byproduct PCBs as long as
  8      they weren't significantly more expensive?
  9            A.        Yes.
 10            Q.        Can you describe for me the
 11      enforcement of that -- is it an ordinance?
 12      What would you call it?
 13            A.        I believe it is an ordinance.
 14                      MR. LAND:          I'm going to object.               I
 15            believe this is beyond the scope of this
 16            notice, as well.               I believe the ordinance
 17            will be discussed by the next witness.
 18                      MR. GOUTMAN:            Okay.         With that
 19            representation, I'll move on.
 20                      (WHEREUPON, Hendron Deposition
 21            Exhibit 57:          PowerPoint titled The Search
 22            for Inadvertently Produced PCBs was marked
 23            for identification.)
 24      BY MR. GOUTMAN:
 25            Q.        Let's go to -- I've handed you

                             TSG Reporting - Worldwide   877-702-9580

                                                                                        000133
Case 2:15-cv-00201-SMJ   ECF No. 421-1     filed 01/28/20    PageID.21902 Page 105 of
000134                                   107


                                                                                   Page 335
  1                                 LARS HENDRON
  2            A.        In the solid stream, yes.
  3            Q.        What do you mean in the solids?
  4            A.        In the material that they take out
  5      of the water, not in the water leaving the
  6      plant.
  7            Q.        And that's not what it says.                      It
  8      says that because of solid removal, it is --
  9            A.        I understand.
 10            Q.        -- it is the most abundant congener,
 11      correct?
 12            A.        Yes.     I understand.                I'm sorry.
 13            Q.        Pigments are a major source of PCBs
 14      in this system, correct?
 15            A.        Yes.
 16            Q.        That's the byproduct PCBs?
 17            A.        Yes.
 18            Q.        Reducing legacy PCBs will not fix
 19      the problem; is that what it says?
 20            A.        That is what it says.
 21            Q.        So is there any reason that the
 22      city's aware of why pigments -- byproduct PCBs
 23      in the form of pigments would be a major source
 24      of PCBs in the Spokane wastewater system but
 25      not the Riverside system, is there any reason

                             TSG Reporting - Worldwide   877-702-9580

                                                                                        000134
Case 2:15-cv-00201-SMJ   ECF No. 421-1     filed 01/28/20    PageID.21903 Page 106 of
000135                                   107


                                                                                   Page 336
  1                                 LARS HENDRON
  2      that you can think of?
  3                      MR. LAND:          Objection,
  4            mischaracterization of what this document
  5            says.
  6      BY MR. GOUTMAN:
  7            Q.        You can answer.
  8            A.        I anticipate that if the county
  9      plant sees PCB 11, that the Spokane plant also
 10      sees PCB 11.
 11            Q.        And is there any -- my question was
 12      different, though.
 13            A.        Please restate.
 14            Q.        Is there any reason why pigments
 15      would not be a major source of PCBs in the city
 16      system when it is a major source, according to
 17      Dr. Rodenburg, a major source of PCBs in the
 18      county system?
 19                      MR. LAND:          I'll also object,
 20            misleading, misstates what this document is
 21            saying.
 22      BY MR. GOUTMAN:
 23            Q.        Go ahead.
 24            A.        I have no reason to believe it
 25      wouldn't be, but I also have no evidence that

                             TSG Reporting - Worldwide   877-702-9580

                                                                                        000135
Case 2:15-cv-00201-SMJ   ECF No. 421-1     filed 01/28/20    PageID.21904 Page 107 of
000136                                   107


                                                                                    Page 337
  1                                 LARS HENDRON
  2      it is.
  3                      (WHEREUPON, Hendron Deposition
  4            Exhibit 59:          Transcript of webinar was
  5            marked for identification.)
  6                      MR. GOUTMAN:            We've marked as -- I'm
  7            sorry -- 59?
  8                      THE COURT REPORTER:                   Yes.
  9            Q.        59 a transcript of a webinar
 10      Dr. Rodenburg gave, and we've discussed this
 11      with Dr. Rodenburg under oath previously.                            And
 12      I don't want you to go through all of this, but
 13      I just want to show you what Dr. Rodenburg said
 14      about Spokane.
 15            A.        Spokane.         Okay.
 16            Q.        Page 52.
 17            A.        All right.
 18            Q.        And, again, Dr. Rodenburg has been
 19      doing testing of the Spokane County treatment
 20      plant, and she says, starting at line 13:                            And
 21      the one PCB congener that is now dominant in
 22      the effluent is PCB 11, which is the one that
 23      comes from pigments.               And so this is a problem
 24      for the City of Spokane or the county of
 25      Spokane because they can go after Aroclor-type

                             TSG Reporting - Worldwide   877-702-9580

                                                                                        000136
